
	

115 S2165 IS: Puerto Rico and Virgin Islands Equitable Rebuild Act of 2017
U.S. Senate
2017-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2165
		IN THE SENATE OF THE UNITED STATES
		
			November 28, 2017
			Mr. Sanders (for himself, Ms. Warren, Ms. Harris, Mrs. Gillibrand, Mr. Markey, Mr. Blumenthal, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide additional disaster recovery assistance for the Commonwealth of Puerto Rico and the
			 United States Virgin Islands, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Puerto Rico and Virgin Islands Equitable Rebuild Act of 2017.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Purposes. Sec. 3. Definitions. TITLE I—Debt Sec. 101. Sense of Congress relating to the debt of Puerto Rico. Sec. 102. Sense of Congress relating to the privatization of public institutions in Puerto Rico and the Virgin Islands. Sec. 103. Sense of Congress relating to the applicability of proposed excise tax to Puerto Rico and the Virgin Islands. TITLE II—Infrastructure Subtitle A—Energy Sec. 201. Assistance for rebuilding of electric grid. Sec. 202. Clean energy grants. Subtitle B—Energy infrastructure incentives Sec. 211. Grant program to promote access to renewable energy and energy efficiency for Puerto Rico and the Virgin Islands. Sec. 212. Incentives for energy efficient commercial buildings. Sec. 213. Incentives for new energy efficient homes. Sec. 214. Incentives for alternative motor vehicles and qualified plug-in electric drive motor vehicles. Subtitle C—Transportation, Housing, and Agriculture Incentives Sec. 221. General provisions. Sec. 222. Highway program. Sec. 223. Federal-Aid Highways Emergency Relief Program. Sec. 224. Public Transportation Emergency Relief Program. Sec. 225. TIGER discretionary grants. Sec. 226. Passenger and freight rail improvements. Sec. 227. Airport improvement program. Sec. 228. Airport Facilities and Equipment. Sec. 229. Clean and safe water revolving funds. Sec. 230. Construction of ferry boats and ferry terminal facilities. Sec. 231. Corps of Engineers funds. Sec. 232. Predisaster hazard mitigation and resiliency. Sec. 233. Broadband programs. Sec. 234. Housing and community development. Sec. 235. Oversight. Subtitle D—Limit on privatization Sec. 241. Limit on privatization. TITLE III—Medicaid and Medicare Parity Subtitle A—Medicaid Sec. 301. Elimination of general Medicaid funding limitations (cap) for territories. Sec. 302. Elimination of specific Federal medical assistance percentage (FMAP) limitation for territories; temporarily increasing the FMAP for Puerto Rico and the Virgin Islands to 100 percent. Sec. 303. Application of Medicaid waiver authority to all of the territories. Sec. 304. Permitting Medicaid DSH allotments for territories. Subtitle B—Medicare Part I—Part A Sec. 311. Calculation of Medicare DSH payments for IPPS hospitals in Puerto Rico. Sec. 312. Rebasing target amount for hospitals in territories. Sec. 313. Medicare DSH target adjustment for hospitals in territories. Part II—Part B Sec. 321. Application of part B deemed enrollment process to residents of Puerto Rico; special enrollment period and limit on late enrollment penalties. Part III—Medicare Advantage (Part C) Sec. 331. Adjustment in benchmark for low-base payment counties in Puerto Rico. Part IV—Part D Sec. 341. Improved use of allocated prescription drug funds by territories. Sec. 342. Report on treatment of territories under Medicare part D. Subtitle C—Miscellaneous Sec. 351. Modified treatment of territories with respect to application of ACA annual health insurance provider fees. Sec. 352. Medicaid and CHIP territory transparency and information. Sec. 353. Report on exclusion of territories from Exchanges. Sec. 354. Temporary increase in Social Services Block Grant allotments for Puerto Rico and the Virgin Islands. TITLE IV—Agriculture Sec. 401. Rural Utilities Service programs. Sec. 402. Rural Energy for America Program. Sec. 403. Rural community facilities program. Sec. 404. Rural housing. Sec. 405. Watershed and flood prevention operations. Sec. 406. Community facilities grants. Sec. 407. Waiver of noninsured crop disaster assistance program service fee. Sec. 408. Assistance for Community Food Projects. Sec. 409. Participation of Puerto Rico, American Samoa, and the Northern Mariana Islands in supplemental nutrition assistance program. Sec. 410. Payment limitations for certain producers in disaster areas. Sec. 411. Treatment of certain producers as socially disadvantaged farmers and ranchers. Sec. 412. Emergency watershed protection program. Sec. 413. Emergency forest restoration program. Sec. 414. Treatment of certain producers as limited resource producers. Sec. 415. Retroactive availability of catastrophic level of protection under noninsured crop assistance program. Sec. 416. Distribution of funds made available for equipment assistance grants under the National School Lunch Act to Puerto Rico and the Virgin Islands. Sec. 417. Special supplemental nutrition program for women, infants, and children. Sec. 418. Deadline for application submission. Sec. 419. Limit on privatization. TITLE V—Veterans Affairs Sec. 501. Appropriation of amounts for Department of Veterans Affairs to address consequences of Hurricane Irma and Hurricane Maria in Puerto Rico and the Virgin Islands. Sec. 502. Limitation on privatization. TITLE VI—Education recovery  Subtitle A—Educational assistance funds Sec. 601. Education and Head Start funding. Subtitle B—Elementary and secondary education disaster relief Sec. 611. Definitions. Sec. 612. Immediate aid to restart school operations. Sec. 613. Hold harmless for local educational agencies serving major disaster areas. Sec. 614. Paraprofessional reciprocity; delay. Sec. 615. Regulatory and financial relief. Sec. 616. Assistance for homeless children and youths. Sec. 617. Temporary emergency impact aid for displaced students. Sec. 618. Severability. Sec. 619. Anti-privatization requirement. Sec. 620. Authorization of funds. Sec. 621. Sunset provision. Subtitle C—Higher education disaster relief Sec. 631. Definitions. Sec. 632. General waivers and modifications. Sec. 633. Modification of part A of title II grants authorized. Sec. 634. Authorized uses of Trio, Gear-Up, part A or B of title III, title V, and other grants. Sec. 635. Professional judgment. Sec. 636. Expanding information dissemination regarding eligibility for Federal Pell Grants. Sec. 637. Procedures. Sec. 638. Temporary deferral for affected Federal student loan borrowers. Sec. 639. Termination of authority. Subtitle D—Disaster relief for other education and related programs  Sec. 651. Definitions. Sec. 652. Agreements to extend certain deadlines of the individuals with disabilities education act to facilitate the provision of educational services to children with disabilities. Sec. 653. Head Start and child care and development block grants. TITLE VII—Economic Development Assistance and Worker Protections Sec. 701. Training and employment services. Sec. 702. Equitable treatment for residents of Puerto Rico and the Virgin Islands with respect to the earned income tax credit and the child tax credit. Sec. 703. Requirement to use local labor. Sec. 704. Minimum wage for young employees in Puerto Rico. Sec. 705. Overtime hours protections for workers in Puerto Rico. Sec. 706. Unemployment assistance for Puerto Rico and the Virgin Islands. Sec. 707. Economic Development Assistance Programs. Sec. 708. Appropriation to CDFI Fund for disaster relief in Puerto Rico and the Virgin Islands. Sec. 709. Community Development Fund. Sec. 710. Small Business Administration disaster loans. TITLE VIII—Environmental remediation  Sec. 801. National Park Service Historic Preservation Fund. Sec. 802. Environmental Protection Agency Environmental Programs and Management. Sec. 803. Hazardous Substance Superfund. Sec. 804. Leaking Underground Storage Tank Fund. Sec. 805. Department of the Interior grants. Sec. 806. Department of Defense environmental restoration. Sec. 807. Additional Recovery Assistance for Puerto Rico and the Virgin Islands Fund. Sec. 808. United States Fish and Wildlife Service construction. Sec. 809. Activities carried out by the Chief of Engineers in Puerto Rico and the Virgin Islands. Sec. 810. Prohibition on privatization. TITLE IX—Long-term resilient emergency disaster relief plan Sec. 901. Long-term disaster relief plan for Puerto Rico and the Virgin Islands. TITLE X—FEMA provisions Sec. 1001. Waiver of non-Federal share requirements. Sec. 1002. Hazard mitigation. Sec. 1003. Repair, restoration, and replacement of damaged facilities. Sec. 1004. Community disaster loans. Sec. 1005. Waiver of limit on management costs. Sec. 1006. Maximum amount of assistance for individuals and households program. Sec. 1007. Availability of translators. TITLE XI—Emergency funding Subtitle A—General provisions Sec. 1101. Extension of claim filing deadline. Sec. 1102. Emergency designation. Subtitle B—Puerto Rico and Virgin Islands Hurricane Damage Restoration Account Sec. 1111. Definitions. Sec. 1112. Puerto Rico and United States Virgin Islands Hurricane Damage Restoration Account. Sec. 1113. Establishment and operation of the Puerto Rico and Virgin Islands emergency credit facility.  2.PurposesThe purposes of this Act are to—
 (1)provide for the desperate, immediate needs of the people of Puerto Rico and the Virgin Islands; (2)ensure that the recovery efforts in Puerto Rico and the Virgin Islands carried out by the Federal Government are driven by the local communities who were impacted by Hurricanes Irma and Maria;
 (3)implement recovery efforts in a way that allows participation in transparent processes to ensure public input and oversight in long-term development;
 (4)prevent the erosion of long-term development, local and municipal governing power, the rights of the people impacted, and their ability to influence their recovery;
 (5)protect labor, public engagement, local and municipal governing power, the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and other protections;
 (6)address the real and imminent threats to Puerto Rico and the Virgin Islands from extreme weather events caused by anthropogenic climate change; and
 (7)during the recovery efforts, prioritize, where possible— (A)mitigation of the causes of climate change by decreasing or eliminating dependence on fossil fuel use;
 (B)adaptation to the increasing climate impacts of extreme weather and sea level rise by rebuilding infrastructure to higher standards and supporting innovative solutions that can better withstand extreme weather and other risks; and
 (C)resiliency to ensure the safety and health of the people of Puerto Rico and the Virgin Islands to ensure they withstand future threats and are able to efficiently and quickly recover from the next hurricanes that strike these islands.
 3.DefinitionsIn this Act: (1)Covered disasterThe term covered disaster means a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) with respect to Hurricane Irma or Hurricane Maria.
 (2)Covered disaster areaThe term covered disaster area means an area— (A)located in Puerto Rico or the Virgin Islands; and
 (B)for which the President declared a covered disaster. (3)Public assistance grant programThe term public assistance grant program means the public assistance grant program authorized under sections 403, 406, 407, 418, 419, 428, and 502(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5172, 5173, 5185, 5186, 5189f, and 5192(a)).
 (4)Puerto RicoThe term Puerto Rico means the Commonwealth of Puerto Rico. (5)Virgin IslandsThe term Virgin Islands means the Virgin Islands of the United States.
			IDebt
 101.Sense of Congress relating to the debt of Puerto RicoIt is the sense of Congress that— (1)Puerto Rico is experiencing a humanitarian crisis, and cannot meet the most basic and essential human needs with its outstanding debt;
 (2)the people of Puerto Rico and their elected representatives should determine the long-term future of the island; and
 (3)Puerto Rico’s debt should be relieved, and it is just and necessary to take steps to return control of Puerto Rico’s economy to the people of Puerto Rico and their elected representatives.
				102.Sense of Congress relating to the privatization of public institutions in Puerto Rico and the
 Virgin IslandsIt is the sense of Congress that any efforts to privatize public entities in Puerto Rico and the Virgin Islands should be rejected.
			103.Sense of Congress relating to the applicability of proposed excise tax to Puerto Rico and the
 Virgin IslandsIt is the sense of Congress that if the Tax Cuts and Jobs Act (H.R. 1, 115th Congress) is enacted into law, section 4491 of the Internal Revenue Code of 1986 (as added by section 4303 of such Act), relating to the imposition of an excise tax on certain payments from domestic corporations to related foreign corporations, shall not apply to payments made by a domestic corporation to any related corporation created or organized in, or under the law of, a possession or territory of the United States.
			IIInfrastructure
			AEnergy
				201.Assistance for rebuilding of electric grid
 (a)Assistance for rebuilding of electric gridAssistance provided under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) for a covered disaster area may be used to repair or replace a public electric grid located in the covered disaster area in accordance with subsection (b).
					(b)Requirements
 (1)In generalTo be eligible for assistance under subsection (a), not later than 42 days after the date of enactment of this Act, Puerto Rico and the Virgin Islands shall complete a process administered by the applicable energy or service regulatory commission, which shall include—
 (A)a general assessment of the current electricity needs of the customer classes and the future modernization and resiliency needs of a rebuilt electric power system;
 (B)establishing a transparent process to evaluate and develop criteria and standards to evaluate potential projects for meeting the needs described in subparagraph (A); and
 (C)recommendations where funds should be directed for meeting the needs described in subparagraph (A) and implementing the projects described in subparagraph (B).
 (2)UseAssistance described in subsection (a)— (A)shall be used for projects that—
 (i)prioritize restoring power immediately; and (ii)decrease or eliminate the use of imported fossil fuels for electricity and transportation, and increase the electric grid resilience to future hurricanes and other weather events, such as—
 (I)micro grids; (II)demand response technologies;
 (III)energy efficient solutions and technology; (IV)residential and utility scale solar projects, including thermal solar, photovoltaic modules, and concentrated solar and solar generators;
 (V)onshore and offshore wind, both small and large scale; (VI)geothermal, hydro, marine and kinetic energy; and
 (VII)energy storage; and (B)may not be used for projects that include—
 (i)the construction, operation, or maintenance of new generation plants for the production of energy using sanitary waste landfill systems or fossil fuels of any kind, including diesel, oil, coal, and natural gas; or
 (ii)the construction of new liquefied natural gas import or export terminals or natural gas pipeline infrastructure of any kind.
 (c)AuditingIf Puerto Rico or the Virgin Islands receive assistance described in subsection (a), the applicable energy or service regulatory commission shall appoint an independent auditor that shall—
 (1)oversee the expenditure of the assistance by the regulated utilities, the contractors and subcontractors thereof, and any subsidiary or successor entity; and
 (2)submit to the applicable energy or service regulatory commission reports on the expenditure of funds under this section.
 (d)Appropriation of fundsOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Administrator of the Federal Emergency Management Agency $13,000,000,000 for fiscal year 2018, to remain available until expended, for carrying out the activities authorized under this section, and other related activities, including conservation and renewable resources programs as authorized.
					202.Clean energy grants
					(a)Energy efficiency and renewable energy
 (1)In generalOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Energy Efficiency and Renewable Energy Account of the Department of Energy $100,000,000 for fiscal year 2018, to remain available until expended and subject to paragraph (2), to provide to Puerto Rico and the Virgin Islands, on a competitive basis and in accordance with the applicable allocation formula, to provide grants under the programs described in that paragraph.
 (2)Minimum allocationOf the amounts made available under paragraph (1)— (A)not less than $19,200,000 shall be made available to each of Puerto Rico and the Virgin Islands, to remain available until expended, for grants under the Energy Efficiency and Conservation Block Grant Program established under section 542(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17152(a)), to be allocated in accordance with section 543 of that Act (42 U.S.C. 17153), after taking into account, for purposes of calculating distributions under subsection (b) of that section, the most recent and accurate population data available as of the date of the calculation;
 (B)not less than $1,700,000 shall be made available to Puerto Rico and not less than $390,000 shall be made available to the Virgin Islands, to remain available until expended, for grants under the Weatherization Assistance Program for Low-Income Persons established under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.); and
 (C)not less $950,000 shall be made available to Puerto Rico and not less than $430,000 shall be made available to the Virgin Islands, to remain available until expended, for grants to carry out State energy conservation programs under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).
 (b)Low-Income Home Energy Assistance ProgramOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Secretary of Health and Human Services $31,600,000 for fiscal year 2018, to remain available until expended, to provide, on a competitive basis, grants authorized under section 2602(a) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621(a)), to be allocated in accordance with any applicable formulas under that Act, of which—
 (1)$30,400,000 shall be made available to Puerto Rico; and (2)$1,200,000 shall be made available to the Virgin Islands.
 (c)Electricity Delivery and Energy ReliabilityOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Electricity Delivery and Energy Reliability Account of the Department of Energy $6,500,000 for fiscal year 2018, to remain available until expended—
 (1)to conduct electricity delivery and energy reliability activities to modernize the electric grid in Puerto Rico and the Virgin Islands, including—
 (A)the use of demand responsive equipment;
 (B)enhancing the security and reliability of energy infrastructure;
 (C)providing for the conduct of research relating to, and the development, demonstration, and deployment of, energy storage; and
 (D)facilitating recovery from disruptions to the energy supply; and
 (2)to implement programs authorized under title XIII of the Energy Independence and Security Act of 2007 (42 U.S.C. 17381 et seq.) in Puerto Rico and the Virgin Islands.
						BEnergy infrastructure incentives
				211.Grant program to promote access to renewable energy and energy efficiency for Puerto Rico and
			 the Virgin Islands
 (a)In generalUpon application, the Secretary of the Treasury shall, subject to the requirements of this section, provide a grant to each eligible person who places in service specified energy property in Puerto Rico or the Virgin Islands to reimburse such person for a portion of the expense of such property as provided in subsection (b). No grant shall be made under this section with respect to any property unless—
 (1)in the case of specified energy property which is described in paragraph (1) of section 45(d) or clause (i) of section 48(a)(3)(A) of the Internal Revenue Code of 1986 (determined without regard to any date by which construction must begin), the construction of such property begins after September 20, 2017, and
 (2)in the case of any other specified energy property, such property is placed in service after September 20, 2017.
						(b)Grant Amount
 (1)In generalThe amount of the grant under subsection (a) with respect to any specified energy property shall be 30 percent of the basis of such property.
 (2)Dollar limitationsIn the case of property described in paragraph (1), (2), (6), or (7) of subsection (d), the amount of any grant under this section with respect to such property shall not exceed the limitation described in section 48(a)(5)(E), 48(c)(1)(B), 48(c)(2)(B), or 48(c)(3)(B) of the Internal Revenue Code of 1986, respectively, with respect to such property.
 (c)Time for Payment of GrantThe Secretary of the Treasury shall make payment of any grant under subsection (a) during the 60-day period subsequent to the date of the application for such grant.
 (d)Specified Energy PropertyFor purposes of this section, the term specified energy property means any of the following: (1)Qualified facilitiesAny qualified property (as defined in section 48(a)(5)(D) of the Internal Revenue Code of 1986) which is part of a qualified facility (within the meaning of section 45 of such Code) described in paragraph (1), (4), (9), or (11) of section 45(d) of such Code (determined without regard to any date by which construction must begin).
 (2)Qualified fuel cell propertyAny qualified fuel cell property (as defined in section 48(c)(1) of such Code, determined without regard to any termination date).
 (3)Solar propertyAny property described in clause (i) or (ii) of section 48(a)(3)(A) of such Code (determined without regard to any termination date).
 (4)Qualified small wind energy propertyAny qualified small wind energy property (as defined in section 48(c)(4) of such Code, determined without regard to any termination date).
 (5)Geothermal propertyAny property described in clause (iii) of section 48(a)(3)(A) of such Code. (6)Qualified microturbine propertyAny qualified microturbine property (as defined in section 48(c)(2) of such Code, determined without regard to any termination date).
 (7)Combined heat and power system propertyAny combined heat and power system property (as defined in section 48(c)(3) of such Code, determined without regard to subparagraph (A)(iv) thereof).
 (8)Geothermal heat pump propertyAny property described in clause (vii) of section 48(a)(3)(A) of such Code (determined without regard to any termination date).
 (9)Residential energy efficient propertyAny property or equipment described in subsection (c) of section 25D of such Code (determined without regard to subsection (h) of such section).
						Such term shall not include any property unless depreciation (or amortization in lieu of
			 depreciation) is allowable (or would be allowable if section 933 of the
			 Internal Revenue Code of 1986 were not taken into account) with respect to
 such property.(e)Eligible personFor purposes of this section, the term eligible person means— (1)any individual that is a bona fide resident (as defined under section 937 of the Internal Revenue Code of 1986) of Puerto Rico or the Virgin Islands, and
 (2)any corporation which is organized under the laws of Puerto Rico or the Virgin Islands. (f)Other definitionsTerms used in this section which are also used in section 45 or 48 of the Internal Revenue Code of 1986 shall have the same meaning for purposes of this section as when used in such section 45 or 48. Any reference in this section to the Secretary of the Treasury shall be treated as including the Secretary's delegate.
 (g)Application of certain rulesIn making grants under this section, the Secretary of the Treasury shall apply rules similar to the rules of section 50 of the Internal Revenue Code of 1986, except that in applying subsection (b)(1) thereof Puerto Rico or the Virgin Islands shall be substituted for United States. In applying such rules, if the property is disposed of, or otherwise ceases to be specified energy property, the Secretary of the Treasury shall provide for the recapture of the appropriate percentage of the grant amount in such manner as the Secretary of the Treasury determines appropriate.
 (h)AppropriationsFor fiscal year 2018, there is hereby appropriated to the Secretary of the Treasury— (1)for providing grants for specified energy property placed in service in Puerto Rico, $270,000,000, and
 (2)for providing grants for specified energy property placed in service in the Virgin Islands, $20,000,000,
						to remain available until expended.212.Incentives for energy efficient commercial buildings
					(a)Grant program for Puerto Rico and the Virgin Islands
 (1)In generalUpon application, the Secretary of the Treasury shall, subject to the requirements of this subsection, provide a grant to each eligible person who places in service energy efficient commercial building property to reimburse such person for a portion of the expense of such property as provided in paragraph (2). No grant shall be made under this subsection with respect to any property unless such property is placed in service after September 20, 2017.
 (2)Grant amountThe amount of the grant under paragraph (1) with respect to any energy efficient commercial building property shall be equal to the product of—
 (A)35 percent, and (B)the excess of—
 (i)the product of— (I)$1.80, and
 (II)the square footage of the building, over (ii)the aggregate amount of all prior grants under paragraph (1) with respect to the building.
 (3)Time for Payment of GrantThe Secretary of the Treasury shall make payment of any grant under paragraph (1) during the 60-day period beginning on the later of—
 (A)the date of the application for such grant, or (B)the date the energy efficient commercial building property for which the grant is being made is placed in service.
 (4)Energy efficient commercial building propertyFor purposes of this subsection, the term energy efficient commercial building property has the meaning given such term under section 179D(c) of the Internal Revenue Code of 1986, except that—
 (A)the determination of whether depreciation (or amortization in lieu of depreciation) is allowable under such section 179D(c)(1)(A) shall be made without regard to section 933 of such Code,
 (B)such section 179D(c)(1)(B)(i) shall be applied by substituting Puerto Rico or the Virgin Islands for the United States, and (C)subsection (h) of section 179D of such Code shall not apply.
 (5)Eligible personFor purposes of this subsection, the term eligible person means— (A)any individual that is a bona fide resident (as defined under section 937 of the Internal Revenue Code of 1986) of Puerto Rico or the Virgin Islands, and
 (B)any corporation which is organized under the laws of Puerto Rico or the Virgin Islands. (6)Secretary of the TreasuryAny reference in this subsection to the Secretary of the Treasury shall be treated as including the Secretary's delegate.
 (7)Application of special rulesRules similar to the rules of subsections (d), (f), and (g) of section 179D of the Internal Revenue Code of 1986 shall apply with respect to grants under this subsection.
 (b)AppropriationsFor fiscal year 2018, there is hereby appropriated to the Secretary of the Treasury $11,500,000, to remain available until expended, to carry out the purposes of this section.
					213.Incentives for new energy efficient homes
					(a)Grant program for Puerto Rico and the Virgin Islands
 (1)In generalUpon application, the Secretary of the Treasury shall, subject to the requirements of this subsection, provide a grant to each eligible contractor with respect to each qualified new energy efficient home which is—
 (A)constructed by an eligible contractor, and (B)acquired by a person from such eligible contractor for use as a residence.
							No grant shall be made under this subsection with respect to any qualified new energy efficient
			 home unless such home is acquired by another person for use as a residence
 after September 20, 2017.(2)Amount of grantThe amount of the grant under paragraph (1) with respect to any qualified new energy efficient home is an amount equal to—
 (A)in the case of a dwelling unit described in paragraph (1) or (2) of section 45L(c) of the Internal Revenue Code of 1986, $2,000, and
 (B)in the case of a dwelling unit described in paragraph (3) of section 45L(c) of the Internal Revenue Code of 1986, $1,000.
 (3)Time for Payment of GrantThe Secretary of the Treasury shall make payment of any grant under paragraph (1) during the 60-day period beginning on the later of—
 (A)the date of the application for such grant, or (B)the date the qualified new energy efficient home for which the grant is acquired by another person for use as a residence.
 (4)Qualified new energy efficient homeFor purposes of this subsection, the term qualified new energy efficient home has the meaning given such term under section 45L(b)(2) of the Internal Revenue Code of 1986, except that—
 (A)subparagraph (A) thereof shall be applied by substituting Puerto Rico or the Virgin Islands for the United States, and (B)subparagraph (B) thereof shall be applied by substituting September 20, 2017 for the date of the enactment of this section.
 (5)Eligible contractorFor purposes of this subsection, the term eligible contractor means— (A)a person who constructed the qualified new energy efficient home, or
 (B)in the case of a qualified new energy efficient home which is a manufactured home, the manufactured home producer of such home.
 (6)Other termsTerms used in this subsection which are also used in section 45L of the Internal Revenue Code of 1986 shall have the same meaning for purposes of this subsection as when used in section 45L. Any reference in this subsection to the Secretary of the Treasury shall be treated as including the Secretary's delegate.
 (b)AppropriationsFor fiscal year 2018, there is hereby appropriated to the Secretary of the Treasury $30,800,000, to remain available until expended, to carry out the purposes of this section.
					214.Incentives for alternative motor vehicles and qualified plug-in electric drive motor vehicles
					(a)Grant program for Puerto Rico and the Virgin Islands
 (1)In generalUpon application, the Secretary of the Treasury shall, subject to the requirements of this subsection, provide a grant to each eligible person who places in service a qualified vehicle to reimburse such person for a portion of the expense of such vehicle as provided in paragraph (2). No grant shall be made under this subsection with respect to any vehicle unless such vehicle is placed in service after September 20, 2017.
						(2)Grant amount
 (A)In generalThe amount of the grant under paragraph (1) with respect to any qualified vehicle shall be an amount equal to—
 (i)in the case of a vehicle described in subparagraph (A) of paragraph (4), the amount of the credit for such vehicle as determined under subsection (b) of section 30B of the Internal Revenue Code of 1986,
 (ii)in the case of a vehicle described in subparagraph (B) of such paragraph, the amount of the credit for such vehicle as determined under subsection (d)(2)(A) of such section,
 (iii)in the case of a vehicle described in subparagraph (C) of such paragraph, the amount of the credit for such vehicle as determined under subsection (i)(1) of such section,
 (iv)in the case of a vehicle described in subparagraph (D) of such paragraph, the amount of the credit for such vehicle as determined under subsection (b) of section 30D of the Internal Revenue Code of 1986, except that in applying paragraph (3) of such subsection, $7,500 shall be substituted for $5,000, and
 (v)in the case of a vehicle described in subparagraph (E) of such paragraph, the applicable amount for such vehicle as determined under subsection (g)(2) of such section.
 (B)Inapplicability of credit termination dateFor purposes of subparagraph (A), in determining the amount of the credit under section 30B or 30D of the Internal Revenue Code of 1986, as applicable, such determination shall be made without regard to any termination date under such section.
 (3)Time for Payment of GrantThe Secretary of the Treasury shall make payment of any grant under paragraph (1) during the 60-day period beginning on the later of—
 (A)the date of the application for such grant, or (B)the date the qualified vehicle for which the grant is being made is placed in service.
 (4)Qualified vehicleFor purposes of this subsection, the term qualified vehicle means— (A)any new qualified fuel cell motor vehicle, as defined in subsection (b)(3) of section 30B of the Internal Revenue Code of 1986,
 (B)any new qualified hybrid motor vehicle, as defined in subsection (d)(3) of such section, which is a passenger automobile or light truck and which has a gross vehicle weight rating of not more than 8,500 pounds,
 (C)any motor vehicle which is converted to a qualified plug-in electric drive motor vehicle, as described in subsection (i)(1) of such section,
 (D)any new qualified plug-in electric drive motor vehicle, as defined in subsection (d)(1) of section 30D of the Internal Revenue Code of 1986, and
 (E)any qualified 2- or 3-wheeled plug-in electric vehicle, as defined in subsection (g)(3) of such section.
 (5)Eligible personFor purposes of this subsection, the term eligible person means— (A)any individual that is a bona fide resident (as defined under section 937 of the Internal Revenue Code of 1986) of Puerto Rico or the Virgin Islands, and
 (B)any corporation which is organized under the laws of Puerto Rico or the Virgin Islands. (6)Secretary of the TreasuryAny reference in this subsection to the Secretary of the Treasury shall be treated as including the Secretary's delegate.
 (b)AppropriationsFor fiscal year 2018, there is hereby appropriated to the Secretary of the Treasury $16,800,000, to remain available until expended, to carry out the purposes of this section.
					CTransportation, Housing, and Agriculture Incentives
				221.General provisions
 (a)Waiver of Non-Federal ShareNotwithstanding any other provision of law, the non-Federal share of the cost of any program or activity carried out using funds provided under this subtitle shall be zero.
					(b)Maintenance of Funding; Administrative Expenses
 (1)Maintenance of fundingThe funding provided to any program or account under this subtitle shall supplement (and not supplant) any funding provided for that program or account under any other provision of law.
 (2)Administrative expensesNotwithstanding any other provision of law (including regulations), of any funds provided for a program or account under this subtitle, the applicable Federal department or agency head may use such percentage for administrative expenses as is established by the limitation for administrative expenses in applicable laws (including regulations) relating to the program or activity.
						222.Highway program
 (a)FundingOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Secretary of Transportation $4,500,000,000 for fiscal year 2018, to remain available until expended, of which—
 (1)$3,000,000,000 shall be made available to carry out the Puerto Rico Highway Program under section 165(b) of title 23, United States Code; and
 (2)$1,500,000,000 shall be made available to carry out the territorial highway program in the Virgin Islands under section 165(c) of title 23, United States Code.
 (b)Conforming amendmentsSection 165(a) of title 23, United States Code, is amended— (1)in paragraph (1), by striking $158,000,000 and inserting $3,158,000,000; and
 (2)in paragraph (2), by striking $42,000,000 and inserting $1,542,000,000. 223.Federal-Aid Highways Emergency Relief ProgramNotwithstanding subsection (d)(4) of section 125 of title 23, United States Code, out of funds of the Treasury not otherwise appropriated, there is appropriated to the emergency fund established under that section $2,122,000,000 for fiscal year 2018, to remain available until expended, for the repair or reconstruction of highways, roads, and trails in Puerto Rico and the Virgin Islands.
 224.Public Transportation Emergency Relief ProgramOut of funds of the Treasury not otherwise appropriated, there is appropriated $424,000,000 for fiscal year 2018, to remain available until expended, to the Secretary of Transportation for the Public Transportation Emergency Relief Program as authorized under section 5324 of title 49, United States Code, for recovery and relief efforts in Puerto Rico and the Virgin Islands: Provided, That not more than three-quarters of 1 percent of the funds retained for public transportation emergency relief shall be available for the purposes of administrative expenses and ongoing program management oversight as authorized under sections 5334 and 5338(f)(2) of title 49, United States Code, and shall be in addition to any other appropriations for such purposes.
				225.TIGER discretionary grants
 (a)Definition of TIGER discretionary grantIn this section, the term TIGER discretionary grant means a grant awarded and administered by the Secretary of Transportation using funds made available for national infrastructure investments under title I of division L of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 129 Stat. 2835).
 (b)RequirementOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Secretary of Transportation $250,000,000 for fiscal year 2018, to remain available until expended, to award TIGER discretionary grants for eligible programs and activities in Puerto Rico and the Virgin Islands.
					226.Passenger and freight rail improvements
 (a)FundingOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Secretary of Transportation $600,000,000 for fiscal year 2018, to remain available until expended, for planning and capital costs to build, improve, or expand passenger and freight rail projects in Puerto Rico under titles 23 and 49, United States Code.
 (b)Eligible usesOf the amounts made available for each fiscal year under subsection (a)— (1)not more than 15 percent may be used for temporary operating assistance for such rail and transit projects as the Secretary of Transportation determines to be eligible; and
 (2)not more than 50 percent may be allocated to another transportation capital investment account funded under this Act, on approval of the Secretary of Transportation.
 227.Airport improvement programOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Secretary of Transportation $200,000,000 for fiscal year 2018, to remain available until expended, to make grants under the Airport Improvement Program under subchapter I of chapter 471 of title 49, United States Code, for eligible programs and activities in Puerto Rico and the Virgin Islands.
 228.Airport Facilities and EquipmentOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Facilities and Equipment Account of the Federal Aviation Administration $200,000,000 for fiscal year 2018, to remain available until expended, for expenses in Puerto Rico and the Virgin Islands, including expenses related to the consequences of Hurricanes Maria and Irma in Puerto Rico and the Virgin Islands.
 229.Clean and safe water revolving fundsOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Administrator of the Environmental Protection Agency for fiscal year 2018—
					(1)
 $125,000,000, to remain available until expended, to make capitalization grants to Puerto Rico and the Virgin Islands for the purpose of establishing and maintaining water pollution control revolving funds under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.); and
 (2)$125,000,000, to remain available until expended, to make capitalization grants to Puerto Rico and the Virgin Islands for the purpose of establishing and maintaining drinking water treatment revolving loan funds under section 1452(a) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)).
 230.Construction of ferry boats and ferry terminal facilitiesOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Secretary of Transportation $25,000,000 for fiscal year 2018, to remain available until expended, for the construction of ferry boats and ferry terminal facilities in Puerto Rico and the Virgin Islands under section 147 of title 23, United States Code.
				231.Corps of Engineers funds
 (a)Construction AccountOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Construction Account of the Corps of Engineers $3,255,000,000 for fiscal year 2018, to remain available until expended, for authorized navigation, coastal storm and riverine flood damage reduction, ecosystem restoration, and environmental infrastructure assistance activities, of which—
 (1)$1,830,000,000 is for such activities in Puerto Rico, with priority given to dredging the Caño Martín Peña; and
 (2)$1,425,000,000 is for such activities in the Virgin Islands. (b)Operations and Maintenance AccountOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Operations and Maintenance Account of the Corps of Engineers $375,000,000 for fiscal year 2018, to remain available until expended, for eligible operations and maintenance costs of coastal harbors and channels, and for inland harbors, to improve the movement of goods through marine ports in Puerto Rico and the Virgin Islands.
 232.Predisaster hazard mitigation and resiliencyOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Director of the Federal Emergency Management Agency $250,000,000 for fiscal year 2018, to remain available until expended, to carry out in Puerto Rico and the Virgin Islands minor localized flood reduction projects and major flood risk reduction projects under the predisaster hazard mitigation program under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133).
				233.Broadband programs
 (a)Broadband initiatives programOut of funds of the Treasury not otherwise appropriated, there is appropriated $150,000,000 for fiscal year 2018, to remain available until expended, for the broadband initiatives program established under title VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.) to expand access to, and the quality of, broadband service across Puerto Rico and the Virgin Islands, with preference given to—
 (1)public or cooperatively owned telecommunications systems; or (2)telecommunications systems that provide telehealth, distance learning, and public safety benefits.
 (b)BroadbandUSA programOut of funds of the Treasury not otherwise appropriated, there is appropriated $150,000,000 for fiscal year 2018, to remain available until expended, to the National Telecommunications and Information Administration to carry out the BroadbandUSA program in Puerto Rico and the Virgin Islands, with preference given to—
 (1)public or cooperatively owned telecommunications systems; or (2)telecommunications systems that provide telehealth, distance learning, and public safety benefits.
						234.Housing and community development
					(a)HOME Investment Partnerships program
 (1)All participating jurisdictionsOut of funds of the Treasury not otherwise appropriated, there is appropriated $85,000,000 for fiscal year 2018, to remain available until expended, for the HOME Investment Partnerships program authorized under title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.)—
 (A)to be allocated between Puerto Rico and the Virgin Islands in the same proportion as for the most recent fiscal year; and
 (B)of which the amount allocated to Puerto Rico under subparagraph (A) shall be allocated proportionately among participating jurisdictions in Puerto Rico in accordance with the allocation among such jurisdictions for the most recent fiscal year.
 (2)Caño Martín Peña communitiesOut of funds of the Treasury not otherwise appropriated, in addition to the amount appropriated under paragraph (1), there is appropriated $15,000,000 for fiscal year 2018, to remain available until expended, for the HOME Investment Partnerships program authorized under title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.) to be allocated to the HOME Investment Partnership Program of the Municipality of San Juan for use by the Caño Martín Peña Community Land Trust (also known as El Fedeicomiso de la Tierra del Caño Martín Peña) to create, improve, and rehabilitate affordable housing in the 8 Caño Martín Peña communities, including for the costs of relocating homes from the banks of the channel to other locations in the community.
						(b)Community Development Block Grant program
 (1)All jurisdictionsOut of funds of the Treasury not otherwise appropriated, there is appropriated $300,000,000 for fiscal year 2018, to remain available until expended, for the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.)—
 (A)to be allocated between Puerto Rico and the Virgin Islands in the same proportion as for the most recent fiscal year; and
 (B)of which the amount allocated to Puerto Rico under subparagraph (A) shall be allocated proportionately among entitlement communities and nonentitlement communities in Puerto Rico in accordance with the allocation among such communities for the most recent fiscal year.
 (2)Caño Martín Peña communitiesOut of funds of the Treasury not otherwise appropriated, in addition to the amount appropriated under paragraph (1), there is appropriated $25,000,000 for fiscal year 2018, to remain available until expended, for the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) to be allocated to the Municipality of San Juan for use by the Martín Peña Canal ENLACE Project Corporation (also known as La Corporación del Proyecto ENLACE del Caño Martín Peña) for housing, community, and economic development in the 8 Caño Martín Peña communities.
 (c)Low-Income housing operating subsidyOut of funds of the Treasury not otherwise appropriated, there is appropriated $41,200,000 for fiscal year 2018, to remain available until expended, for payments to public housing agencies for the operation and management of public housing, as authorized under section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)), of which—
 (1)$40,000,000 is for such payments to public housing agencies in Puerto Rico; and (2)$1,200,000 is for such payments to public housing agencies in the Virgin Islands.
 (d)Choice Neighborhoods ProgramOut of funds of the Treasury not otherwise appropriated, there is appropriated $172,000,000 for fiscal year 2018, to remain available until expended, for competitive grants under the Choice Neighborhoods Initiative of the Department of Housing and Urban Development for transformation, rehabilitation, and replacement housing needs of both public housing and Department of Housing and Urban Development-assisted housing and to transform neighborhoods of poverty into functioning, sustainable mixed income neighborhoods with appropriate services, schools, public assets, transportation, and access to jobs, of which—
 (1)$167,000,000 is for grants for such purposes in Puerto Rico; and (2)$5,000,000 is for grants for such purposes in the Virgin Islands.
 (e)Section 8 administrative feesOut of funds of the Treasury not otherwise appropriated, there is appropriated $47,600,000 for fiscal year 2018, to remain available until expended, for administrative and other expenses of public housing agencies in administering the tenant-based rental assistance program under section 8 of the United States Housing Act of 1947 (42 U.S.C. 1437f) in Puerto Rico and the Virgin Islands, of which—
 (1)$46,200,000 is for such expenses in Puerto Rico; and (2)$1,400,000 is for such expenses in the Virgin Islands.
 (f)Public Housing Capital FundOut of funds of the Treasury not otherwise appropriated, there is appropriated $687,000,000 for fiscal year 2018, to remain available until expended, for the Public Housing Capital Fund Program of the Department of Housing and Urban Development to carry out capital and management activities for public housing agencies, as authorized under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g), of which—
 (1)$667,000,000 is for such activities in Puerto Rico; and (2)$20,000,000 is for such activities in the Virgin Islands.
						235.Oversight
 (a)Planning processPuerto Rico and the Virgin Islands may not receive any funds under this subtitle, unless Puerto Rico and the Virgin Islands undertake a planning process, administered by the respective regulatory drinking and waste water and service commissions, for the water system of Puerto Rico and the Virgin Islands, respectively.
 (b)RequirementsThe planning process required under subsection (a) shall— (1)contain an assessment of the current water needs of the customer classes and future, modernization and resiliency needs of a rebuilt drinking and waste water system;
 (2)describe a transparent and participatory process to evaluate and determine the potential options for meeting the above needs; and
 (3)include recommendations for where funds should be directed for accomplishing the goals described in paragraphs (1) and (2).
						DLimit on privatization
 241.Limit on privatizationNo service provided or structure, facility, system, means of transportation, or other infrastructure built, rehabilitated, repaired, restored, improved, expanded, or carried out using amounts made available under this title may be transferred to the ownership and control of a private individual or entity.
				IIIMedicaid and Medicare Parity
			AMedicaid
				301.Elimination of general Medicaid funding limitations (cap) for territories
 (a)In generalSection 1108 of the Social Security Act (42 U.S.C. 1308) is amended— (1)in subsection (f), in the matter before paragraph (1), by striking subsection (g) and inserting subsections (g) and (h);
 (2)in subsection (g)(2), in the matter before subparagraph (A), by inserting and subsection (h) after paragraphs (3) and (5); and (3)by adding at the end the following new subsection:
							
								(h)Sunset of Medicaid funding limitations for Puerto Rico, the Virgin Islands of the United States,
 Guam, the Northern Mariana Islands, and American SamoaSubsections (f) and (g) shall not apply to Puerto Rico, the Virgin Islands of the United States, Guam, the Northern Mariana Islands, and American Samoa beginning with fiscal year 2019.. 
						(b)Conforming amendments
 (1)Section 1902(j) of the Social Security Act (42 U.S.C. 1396a(j)) is amended by striking , the limitation in section 1108(f),. (2)Section 1903(u) of the Social Security Act (42 U.S.C. 1396b(u)) is amended by striking paragraph (4).
 (3)Section 1323(c)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 18043(c)(1)) is amended by striking 2019 and inserting 2018.
 (c)Effective dateThe amendments made by this section shall apply beginning with fiscal year 2019. 302.Elimination of specific Federal medical assistance percentage (FMAP) limitation for territories; temporarily increasing the FMAP for Puerto Rico and the Virgin Islands to 100 percentSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended—
 (1)in clause (2), by inserting for fiscal years before fiscal year 2019 after American Samoa; and
 (2)by adding at the end the following new sentence: Notwithstanding the first sentence of this subsection, for each of fiscal years 2018 and 2019, the Federal medical assistance percentage for Puerto Rico and the Virgin Islands shall be 100 percent..
					303.Application of Medicaid waiver authority to all of the territories
 (a)In generalSection 1902(j) of the Social Security Act (42 U.S.C. 1396a(j)) is amended— (1)by striking American Samoa and the Northern Mariana Islands and inserting Puerto Rico, the Virgin Islands of the United States, Guam, the Northern Mariana Islands, and American Samoa;
 (2)by striking American Samoa or the Northern Mariana Islands and inserting Puerto Rico, the Virgin Islands of the United States, Guam, the Northern Mariana Islands, or American Samoa;
 (3)by inserting (1) after (j); (4)by inserting except as otherwise provided in this subsection, after Notwithstanding any other requirement of this title; and
 (5)by adding at the end the following:  (2)The Secretary may not waive under this subsection with respect to the medical assistance program of any territory—
 (A)the requirement of subsection (a)(10)(A)(i)(IX) (relating to coverage of adults formerly under foster care);
 (B)the requirement to provide medical assistance for early and periodic screening, diagnostic, and treatment services (as defined in section 1905(r)) for individuals who are eligible for assistance under the program and who under the age of 21; or
 (C)the requirement to provide for payment for services described in section 1905(a)(2)(C) furnished by a Federally-qualified health center and services described in section 1905(a)(2)(B) furnished by a rural health clinic in accordance with the provisions of subsection (bb)..
 (b)Effective dateThe amendments made by this section shall apply beginning October 1, 2018. 304.Permitting Medicaid DSH allotments for territoriesSection 1923(f) of the Social Security Act (42 U.S.C. 1396) is amended—
 (1)in paragraph (6), by adding at the end the following new subparagraph:  (C)Territories (i)Fiscal year 2019For fiscal year 2019, the DSH allotment for Puerto Rico, the Virgin Islands of the United States, Guam, the Northern Mariana Islands, and American Samoa shall bear the same ratio to $150,000,000 as the ratio of the number of individuals who are low-income or uninsured and residing in such respective territory (as estimated from time to time by the Secretary) bears to the sums of the number of such individuals residing in all of the territories.
 (ii)Subsequent fiscal yearFor each subsequent fiscal year, the DSH allotment for each such territory is subject to an increase in accordance with paragraph (2).; and
 (2)in paragraph (9), by inserting before the period at the end the following: , and includes, beginning with fiscal year 2019, Puerto Rico, the Virgin Islands of the United States, Guam, the Northern Mariana Islands, and American Samoa.
					BMedicare
				IPart A
 311.Calculation of Medicare DSH payments for IPPS hospitals in Puerto RicoSection 1886(d)(9)(D)(iii) of the Social Security Act (42 U.S.C. 1395ww(d)(9)(D)(iii)) is amended to read as follows:
						
 (iii)Subparagraph (F) (relating to disproportionate share payments), including application of subsection (r), except that for this purpose—
 (I)the sum described in clause (ii) of this subparagraph shall be substituted for the sum referred to in paragraph (5)(F)(ii)(I); and
 (II)for discharges occurring on or after October 1, 2017, subclause (I) of paragraph (5)(F)(vi) shall be applied by substituting for the numerator described in such subclause the number of subsection (d) Puerto Rico hospital’s patient days for the cost reporting period involved which were made up of patients who (for such days) were entitled to benefits under part A of this title and were—
 (aa)entitled to supplementary security income benefits (excluding any State supplementation) under title XVI of this Act;
 (bb)eligible for medical assistance under a State plan under title XIX; or (cc)receiving aid or assistance under any plan of the State approved under title I, X, XIV, or XVI..
 312.Rebasing target amount for hospitals in territoriesSection 1886(b)(3) of the Social Security Act (42 U.S.C. 1395ww(b)(3)) is amended by adding at the end the following new subparagraph:
						
							(M)
 (i)For each cost reporting period beginning on or after October 1, 2017, in the case of a hospital located in a territory of the United States, there shall be substituted for the target amount otherwise determined under subparagraph (A) the rebased target amount (as defined in clause (ii)), if such substitution results in an amount of payment under this section to the hospital for such period that is greater than the amount of payment that would be made under this section to the hospital for such period if this subparagraph were not to apply.
 (ii)For purposes of this subparagraph, the term rebased target amount has the meaning given the term target amount in subparagraph (A), except that— (I)there shall be substituted for the base cost reporting period the 12-month cost reporting period beginning during fiscal year 2015;
 (II)any reference in subparagraph (A)(i) to the first such cost reporting period is deemed a reference to the first cost reporting period beginning on or after October 1, 2017; and
 (III)the applicable percentage increase shall only be applied under subparagraph (B)(ii) for cost reporting periods beginning on or after October 1, 2017.
 (iii)Nothing in this subparagraph shall affect any rebasing request by a hospital for any cost reporting period beginning during a fiscal year before fiscal year 2015..
 313.Medicare DSH target adjustment for hospitals in territoriesSection 1886(b)(3) of the Social Security Act (42 U.S.C. 1395ww(b)(3)), as amended by section 312, is amended by adding at the end the following new subparagraph:
						
							(N)
 (i)For each cost reporting period beginning on or after October 1, 2017, in the case of a hospital that is located in a territory of the United States other than Puerto Rico and that would be a subsection (d) hospital if it were located in one of the 50 States, the target amount shall be increased by—
 (I)in the case that such hospital has a disproportionate patient percentage of not less than 15 percent and not greater than 40 percent, 10 percent; and
 (II)in the case that such hospital has a disproportionate patient percentage of greater than 40 percent, 10 percent plus 60 percent of the number of percentage points by which such hospital’s disproportionate patient percentage exceeds 40 percent.
 (ii)For purposes of this subparagraph, the term disproportionate patient percentage has the meaning given such term in subsection (d)(5)(F)(vi), except that in applying such meaning any reference under such subsection to individuals entitled to supplementary security income under title XVI shall be deemed for purposes of this subparagraph to include individuals—
 (I)eligible for medical assistance under a State plan under title XIX; or (II)receiving aid or assistance under any plan of the territory approved under title I, X, XIV, or XVI..
					IIPart B
					321.Application of part B deemed enrollment process to residents of Puerto Rico; special enrollment
			 period and limit on late enrollment penalties
 (a)Application of part B deemed enrollment process to residents of Puerto RicoSection 1837(f)(3) of the Social Security Act (42 U.S.C. 1395p(f)(3)) is amended by striking , exclusive of Puerto Rico. (b)Effective dateThe amendment made by subsection (a) shall apply to individuals whose initial enrollment period under section 1837(d) of the Social Security Act begins on or after the first day of the effective month, specified by the Secretary of Health and Human Services under section 1839(j)(1)(C) of such Act, as added by subsection (c)(2).
						(c)Transition providing special enrollment period and limit on late enrollment penalties for certain
 Medicare beneficiariesSection 1839 of the Social Security Act (42 U.S.C. 1395r) is amended— (1)in the first sentence of subsection (b), by inserting subject to section 1839(j)(2), after subsection (i)(4) or (l) of section 1837,; and
 (2)by adding at the end the following new subsection:  (j)Special rules for certain residents of Puerto Rico (1)Special enrollment period, coverage period for residents who are eligible but not enrolled (A)In generalIn the case of a transition individual (as defined in paragraph (3)) who is not enrolled under this part as of the day before the first day of the effective month (as defined in subparagraph (C)), the Secretary shall provide for a special enrollment period under section 1837 of 7 months beginning with such effective month during which the individual may be enrolled under this part.
 (B)Coverage periodIn the case of such an individual who enrolls during such special enrollment period, the coverage period under section 1838 shall begin on the first day of the second month after the month in which the individual enrolls.
 (C)Effective month definedIn this section, the term effective month means a month, not earlier than October 2018 and not later than January 2019, specified by the Secretary.
											(2)Reduction in late enrollment penalties for current enrollees and individuals enrolling during
			 transition
 (A)In generalIn the case of a transition individual who is enrolled under this part as of the day before the first day of the effective month or who enrolls under this part on or after the date of the enactment of this subsection but before the end of the special enrollment period under paragraph (1)(A), the amount of the late enrollment penalty imposed under section 1839(b) shall be recalculated by reducing the penalty to 15 percent of the penalty otherwise established.
 (B)ApplicationSubparagraph (A) shall be applied in the case of a transition individual who— (i)is enrolled under this part as of the month before the effective month, for premiums for months beginning with such effective month; or
 (ii)enrolls under this part on or after the date of the enactment of this Act and before the end of the special enrollment period under paragraph (1)(A), for premiums for months during the coverage period under this part which occur during or after the effective month.
 (C)Loss of reduction if individual terminates enrollmentSubparagraph (A) shall not apply to a transition individual if the individual terminates enrollment under this part after the end of the special enrollment period under paragraph (1).
 (3)Transition individual definedIn this section, the term transition individual means an individual who resides in Puerto Rico and who would have been deemed enrolled under this part pursuant to section 1837(f) before the first day of the effective month but for the fact that the individual was a resident of Puerto Rico, regardless of whether the individual is enrolled under this part as of such first day..
							IIIMedicare Advantage (Part C)
 331.Adjustment in benchmark for low-base payment counties in Puerto RicoSection 1853(n) of the Social Security Act (42 U.S.C. 1395w–103(n)) is amended— (1)in paragraph (1), by striking and (5) and inserting , (5), and (6);
 (2)in paragraph (4), by striking In no case and inserting Subject to paragraph (6), in no case; and (3)by adding at the end the following new paragraph:
							
								(6)Special rules for blended benchmark amount for territories
 (A)In generalSubject to paragraph (2), the blended benchmark amount for an area in a territory for a year (beginning with 2018) shall not be less than 80 percent of the national average of the base payment amounts specified in paragraph (2)(E) for such year for areas within the 50 States and the District of Columbia.
 (B)LimitationIn no case shall the blended benchmark amount for an area in a territory for a year under subparagraph (A) exceed the lowest blended benchmark amount for any area within the 50 States and the District of Columbia for such year..
						IVPart D
 341.Improved use of allocated prescription drug funds by territoriesSection 1935(e) of the Social Security Act (42 U.S.C. 1396u–5(e)) is amended by adding at the end the following new paragraph:
						
 (5)Improved use of funds for low-income part D eligible individualsThis subsection shall be applied beginning with fiscal year 2018 as follows, notwithstanding any other provision of this title:
 (A)Clarifying State flexibility to cover non-dual-eligible individualsIn this title, the term medical assistance includes financial assistance furnished by a State under this subsection to part D eligible individuals who, if they were residing in one of the 50 States or the District of Columbia, would qualify as subsidy eligible individuals under section 1860D–14(a)(3), and without regard to whether such individuals otherwise qualify for medical assistance under this title.
 (B)100 percent FMAP to reflect no State matching required for part D low-income subsidiesThe Federal medical assistance percentage applicable to the assistance furnished under this subsection is 100 percent.
 (C)Limited funding for special rulesSubparagraphs (A) and (B), and the provision of medical assistance for covered part D drugs to low-income part D eligible individuals for a State and period under this subsection, is limited to the amount specified in paragraph (3) for such State and period, without regard to the application of subsection (f) or (g) of section 1108..
 342.Report on treatment of territories under Medicare part DParagraph (4) of section 1935(e) of the Social Security Act (42 U.S.C. 1396u–5(e)) is amended to read as follows:
						
							(4)Report on application of subsection
 (A)In generalNot later than February 1, 2020, the Secretary shall submit to Congress a report on the application of this subsection during the period beginning with fiscal year 2006 and ending fiscal year 2019.
 (B)Information to be included in reportSuch report shall include— (i)program guidance issued by the Secretary to implement this subsection;
 (ii)for each territory, information on the increased amount under paragraph (3) and how the territory has applied such amount, including the territory’s program design, expenditures, and number of individuals (and dual-eligible individuals) assisted; and
 (iii)a description of differences between how such territories are treated under part D of title XVIII and under this title compared with the treatment of the 50 States and the District of Columbia under such part and this title for different fiscal years within the period covered under the report.
 (C)RecommendationsSuch report shall include recommendations for improving prescription drug coverage for low-income individuals in each territory, including recommendations regarding each of the following alternative approaches:
 (i)Adjusting the aggregate amount specified in paragraph (3)(B). (ii)Allowing residents of the territories to be subsidy eligible individuals under section 1860D–14, notwithstanding subsection (a)(3)(F) of such section, or providing substantially equivalent low-income prescription drug subsidies to such residents..
					CMiscellaneous
				351.Modified treatment of territories with respect to application of ACA annual health insurance
 provider feesSection 9010 of the Patient Protection and Affordable Care Act (26 U.S.C. 4001 note prec.) is amended—
 (1)in subsection (b)(1), by inserting subject to subsection (j)(1), after With respect to each covered entity,; and (2)by striking subsection (j) and inserting the following:
						
							(j)Special rules for treatment of territories
 (1)In generalIn applying this section with respect to United States health risks located outside of the 50 States or the District of Columbia for years beginning with 2018—
 (A)the amount of the fee under subsection (b) shall be 50 percent of the amount of the fee otherwise determined;
 (B)the Secretary shall deposit the amount of such fees collected for each territory into a separate account; and
 (C)amounts in such an account for a territory for a year are appropriated and shall be available to the territory in accordance with paragraph (2).
 (2)Availability of fundsAmounts made available to a territory under paragraph (1)(C) with respect to a territory for a year shall be made available to the territory, upon application of the territory to the Secretary of Health and Human Services, only for the following purposes, as elected by the territory in such application:
 (A)Increased prescription drug assistance for low-income part D eligible individualsFor increasing the amount of funds made available to the territory under section 1935(e)(3) of the Social Security Act (42 U.S.C. 1396u–5(e)(3)) for assistance for low-income part D eligible individuals in obtaining part D covered drugs.
 (B)Satisfying State Medicaid matching requirementFor purposes of the territory meeting non-Federal matching requirements imposed with respect to obtaining Federal financial participation under title XIX of the Social Security Act..
					352.Medicaid and CHIP territory transparency and information
 (a)Publication of information on Federal expenditures under Medicaid and CHIP in the territoriesNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall publish, and periodically update, on the Internet site of the Centers for Medicare & Medicaid Services information on Medicaid and CHIP carried out in the territories of the United States. Such information shall include, with respect to each such territory—
 (1)the income levels established by the territory for purposes of eligibility of an individual to receive medical assistance under Medicaid or child health assistance under CHIP;
 (2)the number of individuals enrolled in Medicaid and CHIP in such territory; (3)any State plan amendments in effect to carry out Medicaid or CHIP in such territory;
 (4)any waiver of the requirements of title XIX or title XXI issued by the Secretary to carry out Medicaid or CHIP in the territory, including a waiver under section 1115 of the Social Security Act (42 U.S.C. 1315), any application for such a waiver, and any documentation related to such application (including correspondence);
 (5)the amount of the Federal and non-Federal share of expenditures under Medicaid and CHIP in such territory;
 (6)the systems in place for the furnishing of health care items and services under Medicaid and CHIP in such territory;
 (7)the design of CHIP in such territory; and (8)other information regarding the carrying out of Medicaid and CHIP in the territory that is published on such Internet site with respect to carrying out Medicaid and CHIP in each State and the District of Columbia.
 (b)DefinitionsIn this section: (1)CHIPThe term CHIP means the State Children’s Health Insurance Program under title XXI of the Social Security Act.
 (2)MedicaidThe term Medicaid means the Medicaid program under title XIX of the Social Security Act. (3)TerritoryThe term territory of the United States includes Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa.
						353.Report on exclusion of territories from Exchanges
 (a)In generalNot later than February 1, 2020, the Secretary of Health and Human Services shall submit to Congress a report that details the adverse impacts in each territory from the practical exclusion of the territories from the provisions of part II of subtitle D of title I of the Patient Protection and Affordable Care Act insofar as such provisions provide for the establishment of an American Health Benefit Exchange or the administration of a federally facilitated Exchange in each State and in the District of Columbia for the purpose of making health insurance more affordable and accessible for individuals and small businesses.
 (b)Information in reportThe report shall include information on the following: (1)An estimate of the total number of uninsured and underinsured individuals residing in each territory with respect to health insurance coverage.
 (2)A description of the number of health insurance issuers in each territory and the health insurance plans these issuers offer.
 (3)An estimate of the number of individuals residing in each territory who are denied premium and cost-sharing assistance that would otherwise be available to them for obtaining health insurance coverage through an Exchange if they resided in one of the 50 States or in the District of Columbia.
 (4)An estimate of the amount of Federal assistance described in paragraph (3) that is not being made available to residents of each territory.
 (5)An estimate of the number of small employers in each territory that would be eligible to purchase health insurance coverage through a Small Business Health Options Program (SHOP) Marketplace that would operate as part of an Exchange if the employers were in one of the 50 States or in the District of Columbia.
						354.Temporary increase in Social Services Block Grant allotments for Puerto Rico and the Virgin Islands
 (a)In generalFor the purpose of increasing the allotments for Puerto Rico and the Virgin Islands for fiscal year 2018 under section 2003 of the Social Security Act (42 U.S.C. 1397b) in accordance with subsection (b), there is appropriated $138,600,000 for fiscal year 2018.
					(b)Allotments
 (1)In generalFrom the amount appropriated under subsection (a), the Secretary of Health and Human Services shall increase the amount of the allotments for Puerto Rico and the Virgin Islands for fiscal year 2018 under section 2003 of the Social Security Act (42 U.S.C. 1397b)—
 (A)in the case of Puerto Rico, by $126,000,000; and (B)in the case of the Virgin Islands, by $12,600,000.
 (2)No effect on allotments to other StatesThe increase to the allotments for fiscal year 2018 for Puerto Rico and the Virgin Islands under paragraph (1)—
 (A)shall be made after the determination of the allotments for Puerto Rico and the Virgin Islands for fiscal year 2018 under section 2003 of the Social Security Act (42 U.S.C. 1397b); and
 (B)shall not affect the amount of the allotment determined for fiscal year 2018 for any other State under such section.
							(c)Special rules
 (1)Notwithstanding section 2002(c) of the Social Security Act (42 U.S.C. 1397a(c)), the increase in the allotments for Puerto Rico and the Virgin Islands for fiscal year 2018 shall remain available until expended, without fiscal year limitation.
 (2)Paragraphs (1) and (4) of section 2005(a) of the Social Security Act (42 U.S.C. 1397d(a)) shall not apply to the increase in the allotments for Puerto Rico and the Virgin Islands for fiscal year 2018 under subsection (b).
						IVAgriculture
			401.Rural Utilities Service programs
 (a)Water and environmental programsOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Administrator of the Rural Utilities Service $284,000,000 for fiscal year 2018, to remain available until expended, to provide for eligible programs and activities in Puerto Rico and the Virgin Islands—
 (1)water or waste disposal grants under section 306(a)(2) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(2));
 (2)rural water or wastewater technical assistance and training grants under section 306(a)(14) of that Act (7 U.S.C. 1926(a)(14));
 (3)emergency community water assistance grants under section 306A of that Act (7 U.S.C. 1926a); and (4)solid waste management grants under section 310B(b) of that Act (7 U.S.C. 1932(b)).
					(b)Electric program
 (1)In generalOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Administrator of the Rural Utilities Service $250,000,000 for fiscal year 2018, to remain available until expended, to provide electric infrastructure grants for eligible programs and activities in Puerto Rico and the Virgin Islands under the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.).
 (2)LimitationsFunds appropriated under paragraph (1) may not be used for projects that include— (A)the construction, operation, or maintenance of new generation plants for the production of—
 (i)energy using sanitary waste landfill systems; or (ii)fossil fuels of any kind, including diesel, oil, coal, and natural gas; or
 (B)the construction of— (i)new liquefied natural gas import or export terminals; or
 (ii)natural gas pipeline infrastructure of any kind. 402.Rural Energy for America ProgramOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Secretary of Agriculture $125,000,000 for fiscal year 2018, to remain available until expended, to provide financial assistance and grants for eligible programs and activities in Puerto Rico and the Virgin Islands under section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107).
 403.Rural community facilities programOf the amounts made available for each of fiscal years 2018 through 2027 for the Rural Housing Service, Rural Community Facilities Program Account, the Rural Business—Cooperative Service, Rural Business Program Account, and the Rural Utilities Service, Rural Water and Waste Disposal Program Account, the Secretary of Agriculture shall allocate not less than 1 percent for assistance in one or more county-equivalent subdivisions in Puerto Rico and the Virgin Islands the average percentage of the population of which living in poverty during the 30-year period ending on the date of enactment of this Act is not less than 20 percent, as measured by the 1990, 2000, and 2010 decennial censuses.
			404.Rural housing
				(a)Other special loans and grants for minor improvements to farm housing and buildings
 (1)In generalOut of any funds in the Treasury not otherwise appropriated, there is appropriated to the Secretary of Agriculture $20,600,000, to remain available until expended, for the cost of grants for very low-income housing repair and rural housing preservation under section 504 of the Housing Act of 1949 (42 U.S.C. 1474) in a covered disaster area.
 (2)Limitation on grantsNotwithstanding any limitation established by the Secretary of Agriculture under the third sentence of section 504(a) of the Housing Act of 1949 (42 U.S.C. 1474(a)), the maximum amount of a grant under paragraph (1) shall be $20,000.
 (b)Mutual and self-Help housingOut of any funds in the Treasury not otherwise appropriated, there is appropriated to the Secretary of Agriculture $5,150,000, to remain available until expended, for the cost of grants and contracts under section 523(b)(1)(A) of the Housing Act of 1949 (42 U.S.C. 1490c(b)(1)(A)), which shall be used to support grants made under subsection (a)(1).
				405.Watershed and flood prevention operations
 (a)In generalOut of any funds in the Treasury not otherwise appropriated, there is appropriated to the Secretary of Agriculture $18,044,000 for Watershed and Flood Prevention Operations in Puerto Rico and the Virgin Islands, of which $9,022,000 shall be for necessary expenses to purchase and restore floodplain easements as authorized by section 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203).
 (b)RequirementFunds appropriated under subsection (a) shall be allocated to projects that can be fully funded and completed with the funds appropriated by this Act and to activities that can commence promptly after the date of enactment of this Act.
 406.Community facilities grantsSection 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)) is amended by adding at the end the following:
				
					(27)Priority for grants for essential community facilities damaged due to hurricane or
 severe windTo the maximum extent practicable, in providing community facility grants under paragraphs (19), (20), and (21), the Secretary shall give priority to applicants that would use the grant—
 (A)to rebuild essential community facilities in the Commonwealth of Puerto Rico or the United States Virgin Islands that were damaged or destroyed due to a hurricane or severe wind; or
 (B)to construct essential community facilities in the Commonwealth of Puerto Rico or the United States Virgin Islands to improve food security and food independence in an area that was damaged by a hurricane or severe wind..
 407.Waiver of noninsured crop disaster assistance program service feeSection 196(k)(2) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333(k)(2)) is amended by striking paragraph (1) in the case of and inserting the following: “paragraph (1)—
				
 (A)to the maximum extent practicable, in the case of a county located in— (i)the Commonwealth of Puerto Rico; or
 (ii)the United States Virgin Islands; and (B)in the case of.
 408.Assistance for Community Food ProjectsSection 25 of the Food and Nutrition Act of 2008 (7 U.S.C. 2034) is amended— (1)in subsection (b), by adding at the end the following:
					
 (3)Certain hurricane recovery projectsFor each of fiscal years 2018 through 2027, not less than 10 percent of the amount of grants under this section shall be made available for grants for community food projects described in subsection (d)(6).;
 (2)in subsection (d)— (A)in paragraph (4), by striking or at the end;
 (B)in paragraph (5)(C), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
						
 (6)for each of fiscal years 2018 through 2027, assist communities affected by hurricanes and severe wind.; and
 (3)in subsection (e)— (A)in paragraph (1), by striking The Federal and inserting Except as provided in paragraph (4), the Federal; and
 (B)by adding at the end the following:  (4)Certain hurricane recovery projectsFor each of fiscal years 2018 through 2027, in the case of a community food project described in subsection (d)(6), the Federal share described in paragraph (1) shall be 100 percent..
					409.Participation of Puerto Rico, American Samoa, and the Northern Mariana Islands in supplemental
			 nutrition assistance program
				(a)In general
 (1)DefinitionsSection 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended—
 (A)in subsection (r), by inserting the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, after Guam,; and
 (B)in subsection (u)(3), by inserting the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, after Guam,.
						(2)Eligible
 householdsSection 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—
 (A)in subsection (b), in the first sentence, by inserting the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, after Guam,;
 (B)in subsection (c)(1), by striking and Guam, and inserting Guam, the Commonwealth of Puerto Rico, American Samoa, and the Commonwealth of the Northern Mariana Islands,; and
 (C)in subsection (e)— (i)in paragraph (1)(A), by inserting the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, after Hawaii, each place it appears; and
 (ii)in paragraph (6)(B), by inserting the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, after Guam,.
							(3)Effective date
 (A)In generalThe amendments made by this subsection shall be effective with respect to Puerto Rico, American Samoa, or the Commonwealth of the Northern Mariana Islands, as applicable, on the date described in subparagraph (B) if the Secretary of Agriculture submits to Congress a certification under subsection (f)(3) of section 19 of the Food and Nutrition Act of 2008 (7 U.S.C. 2028).
 (B)Date describedThe date referred to in subparagraph (A) is, with respect to Puerto Rico, American Samoa, or the Commonwealth of the Northern Mariana Islands, the date established by Puerto Rico, American Samoa, or the Commonwealth of the Northern Mariana Islands, respectively, in the applicable plan of operation submitted to the Secretary of Agriculture under subsection (f)(1)(A) of section 19 of the Food and Nutrition Act of 2008 (7 U.S.C. 2028).
 (b)TransitionSection 19 of the Food and Nutrition Act of 2008 (7 U.S.C. 2028) is amended by adding at the end the following:
					
						(f)Transition of Puerto Rico, American Samoa, and the Northern Mariana Islands to supplemental
			 nutrition assistance program
							(1)Submission of
			 plan by Puerto Rico, American Samoa, and the Northern Mariana Islands
								(A)Submission and
 review of plan of operationIf a State agency is designated by a governmental entity and submits to the Secretary a request to participate in the supplemental nutrition assistance program and a plan of operation under section 11 (including a date on which the governmental entity will begin to participate in the supplemental nutrition assistance program), the Secretary shall determine whether that governmental entity and State agency satisfy the requirements that would apply under this Act for approval of that plan if the governmental entity were one of the several States.
								(B)Determination by
			 Secretary
 (i)ApprovalThe Secretary shall approve a plan of operation under subparagraph (A) if the governmental entity and State agency satisfy the requirements described in that subparagraph.
 (ii)DisapprovalIf the Secretary does not approve a plan of operation under subparagraph (A), the Secretary shall provide to the governmental entity a statement that describes each requirement that is not satisfied by the plan.
									(2)Approval of
 retail food storesIf the Secretary approves a plan of operation under paragraph (1)(B)(i), the Secretary shall accept from retail food stores located in the applicable governmental entity applications under section 9 for approval to participate in the supplemental nutrition assistance program.
							(3)Submission of
 certification to CongressThe Secretary shall submit to Congress a certification that a governmental entity qualifies to participate in the supplemental nutrition assistance program as if the governmental entity were a State if the Secretary—
 (A)approves the plan of operation under paragraph (1)(B)(i); and
 (B)approves the applications under paragraph (2) of a number of retail food stores located in the governmental entity requesting to participate in the supplemental nutrition assistance program that would be sufficient to satisfy the requirements of this Act if the governmental entity were one of the several States.
								(4)Cash benefits provided in Puerto Rico
 As part of a plan of operation submitted under paragraph (1)(A), the Secretary shall allow the Commonwealth of Puerto Rico to provide a percentage of benefits under the supplemental nutrition assistance program in the form of cash.
 (5)Family Market Program in Puerto RicoAs part of a plan of operation submitted under paragraph (1)(A), notwithstanding subsection (g), the Secretary shall allow the Commonwealth of Puerto Rico to continue to carry out, under the supplemental nutrition assistance program, the Family Market Program established under this section.
 (6)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this subsection and the amendments made by section 408(a) of the Puerto Rico and Virgin Islands Equitable Rebuild Act of 2017 such sums as are necessary for fiscal year 2018, to remain available until expended.
							(g)Termination of effectiveness
 (1)In generalSubsections (a) through (e) shall cease to be effective with respect to the Commonwealth of Puerto Rico, American Samoa, or the Commonwealth of the Northern Mariana Islands, as applicable, on the date described in paragraph (2) if the Secretary submits to Congress a certification under subsection (f)(3).
 (2)Date describedThe date referred to in paragraph (1) is, with respect to the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, the date established by the Commonwealth of Puerto Rico, American Samoa, or the Commonwealth of the Northern Mariana Islands, respectively, in the applicable plan of operation submitted to the Secretary under subsection (f)(1)(A)..
				410.Payment limitations for certain producers in disaster areas
 (a)Supplemental agricultural disaster assistanceSection 1501 of the Agricultural Act of 2014 (7 U.S.C. 9081) is amended— (1)in subsection (a)—
 (A)by redesignating paragraphs (1), (2), (3), and (4) as paragraphs (2), (3), (4), and (6), respectively;
 (B)by inserting before paragraph (2) (as so redesignated) the following:  (1)Disaster county The term disaster county means a county included in the geographical area covered by a qualifying natural disaster declaration for calendar year 2017 for which the request for that declaration was submitted during the period beginning on January 1, 2017, and ending on the date of enactment of the Puerto Rico and Virgin Islands Equitable Rebuild Act of 2017.
								; and
 (C)by inserting after paragraph (4) (as so redesignated) the following:  (5)Qualifying natural disaster declarationThe term qualifying natural disaster declaration means—
 (A)a natural disaster declared by the Secretary under section 321(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)); or
 (B)a major disaster or emergency designated by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).; 
 (2)in subsection (e)(4)(B)— (A)by striking The total and inserting the following:
							
 (i)In generalSubject to clause (ii), the total; and (B)by adding at the end the following:
							
 (ii)Certain producers in disaster countiesThe total amount of payments received, directly or indirectly, by a person or legal entity (excluding a joint venture or general partnership) in a disaster county under this subsection may not exceed $625,000 for the period of the 2017 through 2022 crop years.;
 (3)in subsection (f)(2)— (A)by striking The total and inserting the following:
							
 (A)In generalSubject to subparagraph (B), the total; and (B)by adding at the end the following:
							
								(B)Certain producers in disaster counties
									(i)Livestock indemnity payments and emergency assistance for livestock, honey bees, and farm-raised
 fishThe total amount of payments received, directly or indirectly, by a person or legal entity (excluding a joint venture or general partnership) in a disaster county under subsections (b) and (d) may not exceed $625,000 for the period of the 2017 through 2022 crop years.
 (ii)Livestock forage disaster programPayments to a person or legal entity (excluding a joint venture or general partnership) in a disaster county under subsection (c) shall be subject to subparagraph (A)..
 (b)Noninsured crop assistance programSection 196(i) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333(i)) is amended—
 (1)in paragraph (1)— (A)by striking subsection, the and inserting the following “subsection:
							
								(A)Disaster
		county
 The term disaster county means a county included in the geographical area covered by a qualifying natural disaster declaration for calendar year 2017 for which the request for that declaration was submitted during the period beginning on January 1, 2017, and ending on the date of enactment of the Puerto Rico and Virgin Islands Equitable Rebuild Act of 2017.
 (B)Legal entity; personThe; and (B)by adding at the end the following:
							
								(C)Qualifying
 natural disaster declarationThe term qualifying natural disaster declaration means—
 (i)a natural disaster declared by the Secretary under section 321(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)); or
 (ii)a major disaster or emergency designated by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).; and
 (2)in paragraph (2)— (A)by striking The total and inserting the following:
							
 (A)In generalSubject to subparagraph (B), the total; and (B)by adding at the end the following:
							
 (B)Certain producers in disaster countiesThe total amount of payments received, directly or indirectly, by a person or legal entity (excluding a joint venture or general partnership) in a disaster county under this subsection may not exceed $625,000 for the period of the 2017 through 2022 crop years..
 411.Treatment of certain producers as socially disadvantaged farmers and ranchersSection 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279) is amended by adding at the end the following:
				
 (j)Treatment of certain producersFor purposes of administering any grant program and conservation program of the Department of Agriculture, the Secretary shall consider an agricultural producer operating in the Commonwealth of Puerto Rico, the United States Virgin Islands, or both, to be a socially disadvantaged farmer or rancher..
 412.Emergency watershed protection programSection 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203) is amended by adding at the end the following:
				
 (c)Federal shareFor each of fiscal years 2018 through 2022, the Federal share of the cost of any emergency measure under this section or section 7 of the Act of June 28, 1938 (33 U.S.C. 701b–1), in the Commonwealth of Puerto Rico or the United States Virgin Islands shall be 100 percent..
 413.Emergency forest restoration programSection 407(d) of the Agricultural Credit Act of 1978 (16 U.S.C. 2206(d)) is amended— (1)by striking Payments and inserting the following:
					
 (1)In generalSubject to paragraph (2), payments; and (2)by adding at the end the following:
					
 (2)Puerto Rico and Virgin IslandsFor each of fiscal years 2018 through 2022, payments made under subsection (b) shall be 100 percent of the total cost of the emergency measures carried out by an owner of nonindustrial private forest land in the Commonwealth of Puerto Rico or the United States Virgin Islands..
 414.Treatment of certain producers as limited resource producersTitle IV of the Agricultural Credit Act of 1978 (16 U.S.C. 2201 et seq.) is amended by adding at the end the following:
				
 408.Treatment of certain producers as limited resource producersIn carrying out sections 401 and 402, the Secretary shall consider an agricultural producer operating in the Commonwealth of Puerto Rico, the United States Virgin Islands, or both to be a limited resource producer, as determined by the Secretary..
			415.Retroactive availability of catastrophic level of protection under noninsured crop assistance
 programSection 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) is amended by adding at the end the following:
				
					(m)Retroactive availability for certain producers
 (1)In generalBeginning on the date of enactment of this subsection, the Secretary shall retroactively make available to producers in disaster counties (as defined in subsection (i)(1)) in the Commonwealth of Puerto Rico and the United States Virgin Islands the catastrophic level of protection under this section for the 2017 crop year.
 (2)ApplicationA producer desiring assistance under paragraph (1) shall submit to the Secretary an application for the assistance not later than 180 days after the date of enactment of this subsection..
			416.Distribution of funds made available for equipment assistance grants under the National School
 Lunch Act to Puerto Rico and the Virgin IslandsThe matter under the heading Child nutrition programs of title IV of division A of the Consolidated Appropriations Act, 2017 (Public Law 115–31), is amended by inserting before the period at the end the following: Provided further, That any amounts made available under this heading to provide competitive grants to State agencies for subgrants to local educational agencies and schools to purchase the equipment needed to serve healthier meals, improve food safety, or to help support the establishment, maintenance, or expansion of the school breakfast program that remain unexpended on the date of enactment of the Puerto Rico and Virgin Islands Equitable Rebuild Act of 2017 shall be distributed to State agencies in Puerto Rico and the Virgin Islands for those purposes.
			417.Special supplemental nutrition program for women, infants, and children
 (a)In generalOut of any funds in the Treasury not otherwise appropriated, there is appropriated to the Secretary of Agriculture $14,000,000 to make grants to States (as defined in section 15 of the Child Nutrition Act of 1966 (42 U.S.C. 1784)) for the purposes described in section 17(h)(10) of that Act (42 U.S.C. 1786(h)(10)) in response to covered disasters.
 (b)RequirementThe amount appropriated under subsection (a)— (1)shall remain available for obligation until September 30, 2019;
 (2)shall be in addition to amounts otherwise made available to carry out section 17(h)(10) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(10)); and
 (3)is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
 418.Deadline for application submissionAny applicant desiring a grant or other assistance under this title or an amendment made by this title shall submit an application for the grant or other assistance by not later than 180 days after the date of enactment of this Act.
 419.Limit on privatizationNo service, assistance, or benefit provided or structure, facility, system, means of transportation, or other infrastructure built, rehabilitated, repaired, restored, improved, expanded, or carried out using amounts made available under this title or the amendments made by this title may be transferred to the ownership and control of a private individual or entity.
			VVeterans Affairs
			501.Appropriation of amounts for Department of Veterans Affairs to address consequences of Hurricane
 Irma and Hurricane Maria in Puerto Rico and the Virgin IslandsOut of the funds in the Treasury not otherwise appropriated, there is appropriated $200,000,000 for necessary expenses of the Department of Veterans Affairs relating to—
 (1)the repair of medical facilities, including hospitals and clinics, of the Department located in Puerto Rico or the Virgin Islands that were damaged by Hurricane Irma or Hurricane Maria;
 (2)personnel requirements of the Department at such facilities; and (3)the provision of emergency services by the Department in Puerto Rico and the Virgin Islands.
 502.Limitation on privatizationNo service provided or structure, facility, system, means of transportation, or other infrastructure built, rehabilitated, repaired, restored, improved, expanded, or carried out using amounts made available under this title may be transferred to the ownership and control of a private individual or entity.
			VIEducation recovery 
			AEducational assistance funds
				601.Education and Head Start funding
 (a)Department of Education FundingThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated, to address Hurricane Irma and Hurricane Maria for the fiscal year ending September 30, 2018, and for other purposes, namely for assisting in meeting the educational needs of individuals affected by a covered disaster in calendar year 2017:
 (1)$3,157,000,000, to remain available through September 30, 2018, of which— (A)$930,000,000 shall be available to State educational agencies until expended to carry out section 612;
 (B)$5,000,000 shall be available to carry out section 616; and (C)$1,100,000,000 shall be available to carry out section 617.
 (2)$2,000,000, to remain available until expended, shall be available for the Project SERV program under section 4631(a)(1)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7281(a)(1)(A)) to provide education-related services, which may include student counseling, to eligible entities in which the learning environment has been disrupted by a traumatic crisis due to the needs of students who have been affected by a covered disaster, including eligible entities serving significant numbers of students who have been displaced from Puerto Rico and the Virgin Islands.
 (3)$310,000,000, to remain available through September 30, 2018, shall be available— (A)to provide assistance under the programs authorized by subparts 3 and 4 of part A and part C of title IV, and part B of title VII of the Higher Education Act of 1965, for students attending institutions of higher education (as defined in section 102 of that Act) that are located in a covered disaster area and who qualify for assistance under subparts 3 and 4 of part A and part C of title IV of the Higher Education Act of 1965, of which—
 (i)funds shall be made available to provide assistance under such title IV programs notwithstanding any requirements relating to matching, Federal share, reservation of funds, or maintenance of effort that would otherwise be applicable to that assistance; and
 (ii)funds shall be made available to provide emergency assistance based on demonstrated need under part B of title VII of the Higher Education Act of 1965, which may be used for student financial assistance, faculty and staff salaries, equipment and instruments, or any purpose authorized under the Higher Education Act of 1965, to institutions of higher education that are located in an area affected by Hurricane Irma or Hurricane Maria in calendar year 2017;
 (B)to provide emergency assistance based on demonstrated need to institutions of higher education that are located in an area affected by Hurricane Irma and Hurricane Maria in calendar year 2017 and were forced to close, relocate or significantly curtail their activities as a result of damage directly sustained by such hurricanes; and
 (C)to provide payments to institutions of higher education to help defray the unexpected expenses associated with enrolling displaced students from institutions of higher education directly affected or at which operations have been disrupted due to Hurricane Irma or Hurricane Maria in calendar year 2017, in accordance with criteria as are established by the Secretary and made publicly available without regard to section 437 of the General Education Provisions Act or section 553 of title 5, United States Code.
 (b)Head Start fundingThere are appropriated, out of any money in the Treasury not otherwise appropriated, $810,000,000, for an additional amount for the appropriations account appropriated under the heading Children and Families Services Programs, for Head Start to serve children displaced by Hurricane Irma or Hurricane Maria in calendar year 2017, notwithstanding subsections (a)(1) and (g)(1) of section 640 of the Head Start Act (42 U.S.C. 9835), and to cover the costs of renovating those Head Start facilities which were affected by these hurricanes, to the extent reimbursements from the Federal Emergency Management Agency and insurance companies do not fully cover such costs: Provided, That of the amount provided under this heading, $800,000,000 shall be available for Head Start programs in Puerto Rico and $10,000,000 shall be available for Head Start programs in the Virgin Islands.
					BElementary and secondary education disaster relief
 611.DefinitionsUnless otherwise specified in this subtitle— (1)the terms used in this subtitle have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801);
 (2)the terms child with a disability and infant or toddler with a disability have the meanings given those terms in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401); and
 (3)the term Secretary means the Secretary of Education. 612.Immediate aid to restart school operations (a)PurposeIt is the purpose of this section—
 (1)to provide immediate services or assistance to local educational agencies in Puerto Rico and the Virgin Islands that serve a covered disaster area; and
 (2)to assist school administrators and personnel of such agencies with expenses related to the restart of operations in, the re-opening of, and the re-enrollment of students in, elementary schools and secondary schools in such areas.
						(b)Payments authorized
 (1)In generalFrom amounts appropriated to carry out this subtitle, the Secretary is authorized to make payments, in accordance with paragraph (2), to State educational agencies in Puerto Rico and the Virgin Islands to enable such agencies to provide services or assistance to local educational agencies serving a covered disaster area.
 (2)Payment basisThe Secretary shall make payments under paragraph (1) on such basis as the Secretary determines appropriate, taking into consideration the number of students who were enrolled, during the 2015–2016 school year, in elementary schools and secondary schools that were closed—
 (A)on September 7, 2017, as a result of Hurricane Irma; or
 (B)on September 20, 2017, as a result of Hurricane Maria. (c)Eligibility and considerationFrom the payment provided by the Secretary under subsection (b), the State educational agency shall provide services and assistance to local educational agencies, consistent with the provisions of this section. In determining the amount to be provided for services or assistance under this section, the State educational agency shall consider the following:
 (1)The number of school-aged children served by the local educational agency in the academic year preceding the academic year for which the services or assistance are provided.
 (2)The severity of the impact of Hurricane Irma or Hurricane Maria on the local educational agency and the extent of the needs in each local educational agency in a covered disaster area.
 (d)ApplicationsEach local educational agency desiring services or assistance under this section shall submit an application to the State educational agency at such time, in such manner, and accompanied by such information as the State educational agency may reasonably require to ensure expedited and timely provision of services or assistance to the local educational agency.
					(e)Uses of funds
 (1)In generalA local educational agency receiving services or assistance from the State educational agency under this section shall use such services or assistance for—
 (A)recovery of student and personnel data, and other electronic information; (B)replacement of school district information systems, including hardware and software;
 (C)financial operations; (D)reasonable transportation costs;
 (E)rental of mobile educational units and leasing of neutral sites or spaces; (F)initial replacement of instructional materials and equipment, including textbooks;
 (G)redeveloping instructional plans, including curriculum development; (H)initiating and maintaining education and support services; and
 (I)such other activities related to the purpose of this section that are approved by the Secretary. (2)Use with other available fundsA local educational agency receiving services or assistance under this section may use such services or assistance in coordination with other Federal, State, or local funds available for the activities described in paragraph (1).
						(f)Supplement not supplant
 (1)In generalExcept as provided in paragraph (2), services or assistance made available under this section shall be used to supplement, not supplant, any funds made available through the Federal Emergency Management Agency or through Puerto Rico or the Virgin Islands.
 (2)ExceptionParagraph (1) shall not prohibit the provision of Federal assistance under this section to an eligible State educational agency or local educational agency that is or may be entitled to receive, from another source, benefits for the same purposes as under this section if—
 (A)such State educational agency or local educational agency has not received such other benefits by the time of application for Federal assistance under this section; and
 (B)such State educational agency or local educational agency agrees to repay all duplicative Federal assistance received to carry out the purposes of this section.
 613.Hold harmless for local educational agencies serving major disaster areasIn the case of a local educational agency that serves a covered disaster area, the amount made available for such local educational agency under each of sections 1124, 1124A, 1125, and 1125A of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333, 6334, 6335, and 6337) for fiscal year 2018 shall be not less than the amount made available for such local educational agency under each of such sections for fiscal year 2017.
				614.Paraprofessional reciprocity; delay
 (a)Affected paraprofessionalIn this subsection, the term affected paraprofessional means a paraprofessional who— (1)is displaced due to Hurricane Irma and relocates to a State that is different from the State in which such paraprofessional resided on September 5, 2017; or
 (2)is displaced due to Hurricane Maria and relocates to a State that is different from the State in which such paraprofessional resided on September 16, 2017.
 (b)ReciprocityA local educational agency may consider an affected paraprofessional hired by such agency who does not meet the professional standards for paraprofessionals described in section 1111(g)(2)(M) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(g)(2)(M)) in the State in which such agency is located to satisfy such requirements, for purposes of such section, for the 2017–2018 school year, if such paraprofessional satisfied such requirements on or before—
 (1)in the case of an affected paraprofessional displaced by Hurricane Irma, September 5, 2017, in the State in which such paraprofessional resided on such date; or
 (2)in the case of an affected paraprofessional displaced by Hurricane Maria, September 16, 2017, in the State in which such paraprofessional resided on such date.
						615.Regulatory and financial relief
 (a)Waiver authoritySubject to subsections (b) and (c), in providing any grant or other assistance, directly or indirectly, to an entity in a covered disaster area, the Secretary may, as applicable, waive or modify, in order to ease fiscal burdens, any requirement relating to the following:
 (1)Maintenance of effort. (2)The use of Federal funds to supplement, not supplant, non-Federal funds.
 (3)Any non-Federal share or capital contribution required to match Federal funds provided under programs administered by the Secretary.
 (b)DurationA waiver under this section shall be for the fiscal year 2018. (c)Limitations (1)Relation to ideaNothing in this section shall be construed to waive or modify any provision of the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.).
 (2)Maintenance of effortIf the Secretary grants a waiver or modification under this section waiving or modifying a requirement relating to maintenance of effort for fiscal year 2018, the level of effort required for fiscal year 2019 shall not be reduced because of the waiver or modification.
						616.Assistance for homeless children and youths
 (a)In generalThe Secretary shall provide assistance to local educational agencies serving homeless children and youths displaced by a covered disaster, consistent with section 723 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11433), including—
 (1)identification and enrollment assistance; (2)assessment and school placement assistance;
 (3)transportation; (4)coordination of school services;
 (5)referrals for health and mental health; and (6)emergency services and supplies necessary to enable homeless children and youths to enroll, attend, and succeed in school.
						(b)Exception and distribution of funds
 (1)ExceptionFor purposes of providing assistance under subsection (a), section 722(c) and subsections (b) and (c) of section 723 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(c), 11433(b) and (c)) shall not apply.
						(2)Disbursement
 (A)Disbursement by SecretaryThe Secretary shall disburse funding provided under subsection (a) to State educational agencies based on demonstrated need, as determined by the Secretary, and based on the number of homeless children and youths enrolled as a result of displacement by a covered disaster.
 (B)Disbursement by State educational agencyEach State educational agency receiving funding under subparagraph (A) shall distribute funds that are appropriated under section 601 and available to carry out this section to local educational agencies based on demonstrated need and based on the number of homeless children and youths enrolled in the area served by the local educational agency as a result of displacement by a covered disaster, for the purposes of carrying out subtitle B of title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.).
 (c)DefinitionIn this section, the term homeless children and youths has the meaning given the term in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).
					617.Temporary emergency impact aid for displaced students
					(a)Temporary emergency impact aid authorized
 (1)Aid to state educational agenciesFrom amounts appropriated to carry out this subtitle, the Secretary shall provide emergency impact aid to State educational agencies to enable the State educational agencies to make emergency impact aid payments to eligible local educational agencies and eligible BIA-funded schools to enable such eligible local educational agencies and schools to provide for the instruction of students served by such agencies and schools.
 (2)Aid to local educational agencies and bia-funded schoolsA State educational agency shall make emergency impact aid payments to eligible local educational agencies and eligible BIA-funded schools in accordance with subsection (d).
 (3)State educational agenciesThe State educational agency for Puerto Rico or the Virgin Islands, as the case may be, shall carry out the activities of eligible local educational agencies that are unable to carry out this section, including any eligible local educational agency where the authorities normally exercised by local educational agencies are exercised by the government of Puerto Rico or the Virgin Islands.
 (4)Notice of funds availabilityNot later than 14 calendar days after the date of enactment of this Act, the Secretary shall publish in the Federal Register a notice of the availability of funds under this section.
 (b)DefinitionsIn this section: (1)Displaced studentThe term displaced student means a student who—
 (A)enrolled in a public elementary school or secondary school (other than the school that the student was enrolled in, or was eligible to be enrolled in, on September 5, 2017) because such student resides or resided on September 5, 2017, in a covered disaster area due to Hurricane Irma; or
 (B)enrolled in a public elementary school or secondary school (other than the school that the student was enrolled in, or was eligible to be enrolled in, on September 16, 2017) because such student resides or resided on September 16, 2017, in a covered disaster area due to Hurricane Maria.
 (2)Eligible local educational agenciesThe term eligible local educational agency means a local educational agency that serves a public elementary school or secondary school in which there is enrolled a displaced student.
 (3)Eligible bia-funded schoolIn this section, the term eligible BIA-funded school means a school funded by the Bureau of Indian Affairs in which there is enrolled a displaced student.
						(c)Application
 (1)State educational agencyA State educational agency that desires to receive emergency impact aid under this section shall submit an application to the Secretary, not later than 7 calendar days after the date by which an application under paragraph (2) must be submitted, in such manner, and accompanied by such information as the Secretary may reasonably require, including information on the total displaced student child count of the State provided by eligible local educational agencies in the State and eligible BIA-funded schools in the State under paragraph (2).
 (2)Local educational agencies and bia-funded schoolsAn eligible local educational agency or eligible BIA-funded school that desires an emergency impact aid payment under this section shall submit an application to the State educational agency, not later than 14 calendar days after the date of the publication of the notice described in subsection (a)(4), in such manner, and accompanied by such information as the State educational agency may reasonably require, including documentation submitted quarterly for the 2017–2018 school year that indicates the following:
 (A)In the case of an eligible local educational agency, the number of displaced students enrolled in the public elementary schools and secondary schools (including the number of displaced students who are children with disabilities) served by such agency for such quarter.
 (B)In the case of an eligible BIA-funded school, the number of displaced students, including the number of displaced students who are children with disabilities, enrolled in such school for such quarter.
 (3)Determination of number of displaced studentsIn determining the number of displaced students for a quarter under paragraph (2), an eligible local educational agency or eligible BIA-funded school shall include the number of displaced students served—
 (A)in the case of a determination for the first quarterly installment, during the quarter prior to the date of enactment of this Act; and
 (B)in the case of a determination for each subsequent quarterly installment, during the quarter immediately preceding the quarter for which the installment is provided.
							(d)Amount of emergency impact aid
						(1)Aid to state educational agencies
 (A)In generalThe amount of emergency impact aid received by a State educational agency for the 2017–2018 school year shall equal the sum of—
 (i)the product of the number of displaced students (who are not children with disabilities), as determined by the eligible local educational agencies and eligible BIA-funded schools in the State under subsection (c)(2), times $6,000; and
 (ii)the product of the number of displaced students who are children with disabilities, as determined by the eligible local educational agencies and eligible BIA-funded schools in the State under subsection (c)(2), times $7,500.
 (B)Insufficient fundsIf the amount available under this section to provide emergency impact aid under this subsection is insufficient to pay the full amount that a State educational agency is eligible to receive under this section, the Secretary shall ratably reduce the amount of such emergency impact aid.
 (C)Retention of state shareIn the case of a State educational agency that has made a payment prior to the date of enactment of this Act to a local educational agency for the purpose of covering additional costs incurred as a result of enrolling a displaced student in a school served by the local educational agency, the State educational agency may retain a portion of the payment described in paragraph (2)(B) that bears the same relation to the total amount of the payment under such paragraph as the sum of such prior payments bears to the total cost of attendance for all students in that local educational agency for whom the State educational agency made such prior payments.
							(2)Aid to eligible local educational agencies and eligible bia-funded schools
 (A)Quarterly installmentsA State educational agency shall provide emergency impact aid payments under this section on a quarterly basis for the 2017–2018 school year by such dates as determined by the Secretary. Such quarterly installment payments shall be based on the number of displaced students reported under subsection (c)(2) and in the amount determined under subparagraph (B).
 (B)Payment amountEach quarterly installment payment under subparagraph (A) shall equal 25 percent of the sum of— (i)the number of displaced students (who are not children with disabilities) reported by the eligible local educational agency or eligible BIA-funded school for such quarter (as determined under subsection (c)(2)) times $6,000; and
 (ii)the number of displaced students who are children with disabilities reported by the eligible local educational agency or eligible BIA-funded school for such quarter (as determined under subsection (c)(2)) times $7,500.
 (C)TimelineThe Secretary shall establish a timeline for quarterly reporting on the number of displaced students in order to make the appropriate disbursements in a timely manner.
 (D)Insufficient fundsIf, for any quarter, the amount available under this section to make payments under this subsection is insufficient to pay the full amount that an eligible local educational agency or eligible BIA-funded school is eligible to receive under this section, the State educational agency shall ratably reduce the amount of such payments.
 (3)Displaced studentsSubject to the succeeding sentence, an eligible local educational agency or eligible BIA-funded school receiving emergency impact aid payments under this section shall use the payments to provide services and assistance to public elementary schools and secondary schools served by such agency, or to such BIA-funded school, that enrolled a displaced student.
						(e)Use of funds
 (1)Authorized usesThe authorized uses of funds are the following: (A)Paying the compensation of personnel, including teacher aides, in schools enrolling displaced students.
 (B)Identifying and acquiring curricular material, including the costs of providing additional classroom supplies, and mobile educational units and leasing sites or spaces.
 (C)Basic instructional services for such students, including tutoring, mentoring, or academic counseling.
 (D)Reasonable transportation costs. (E)Health and counseling services.
 (F)Education and support services. (2)Provision of special education and related services and early intervention servicesIn the case of a displaced student who is a child with a disability or an infant or toddler with a disability, any payment made on behalf of such student to an eligible local educational agency shall be used to pay for special education and related services (as such terms are defined in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401)) or early intervention services for infants and toddlers with disabilities and their families described in part C of such Act (20 U.S.C. 1431 et seq.), as applicable, consistent with such Act.
						(f)Return of aid
 (1)Eligible local educational agency or eligible bia-funded schoolAn eligible local educational agency or eligible BIA-funded school that receives an emergency impact aid payment under this section shall return to the State educational agency any payment provided to the eligible local educational agency or school under this section that the eligible local educational agency or school has not obligated by the end of the 2017–2018 school year in accordance with this section.
 (2)State educational agencyA State educational agency that receives emergency impact aid under this section, shall return to the Secretary—
 (A)any aid provided to the agency under this section that the agency has not obligated by the end of the 2017–2018 school year in accordance with this section; and
 (B)any payment funds returned to the State educational agency under paragraph (1). (g)Limitation on use of aid and paymentsAid and payments provided under this section shall only be used for expenses incurred during the 2017–2018 school year.
 (h)Administrative expensesA State educational agency that receives emergency impact aid under this section may use not more than 1 percent of such aid for administrative expenses. An eligible local educational agency or eligible BIA-funded school that receives emergency impact aid payments under this section may use not more than 2 percent of such payments for administrative expenses.
 (i)Special funding ruleIn calculating funding under section 8003 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703) for an eligible local educational agency that receives an emergency impact aid payment under this section, the Secretary shall not count displaced students served by such agency for whom an emergency impact aid payment is received under this section, nor shall such students be counted for the purpose of calculating the total number of children in average daily attendance at the schools served by such agency as provided in section 8003(b)(3)(B)(i) of such Act (20 U.S.C. 7703(b)(3)(B)(i)).
 (j)Treatment of State aidA State shall not take into consideration emergency impact aid payments received under this section by a local educational agency in the State in determining the eligibility of such local educational agency for State aid, or the amount of State aid, with respect to free public education of children.
 618.SeverabilityIf any provision of this subtitle, an amendment made by this subtitle, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this subtitle, the amendments made by this subtitle, and the application of the provisions of such to any person or circumstance shall not be affected thereby.
 619.Anti-privatization requirementNotwithstanding any provision of this title or any other law, Puerto Rico or the Virgin Islands shall, in order to be eligible for any funds made available under paragraph (1) or (2) of section 601(a), provide the Secretary with an assurance that there will not be any changes in the governmental structure of the public elementary schools and secondary schools of any local educational agency that receives funds under this title for each fiscal year that the local educational agency receives funds under this title, and for the 3-year period following such fiscal year.
 620.Authorization of fundsThere are authorized to be appropriated such sums as may be necessary to carry out sections 612, 616, and 617.
 621.Sunset provisionExcept as provided in section 615, the provisions of this subtitle shall be effective for the period beginning on the date of enactment of this Act and ending on August 1, 2018.
				CHigher education disaster relief
 631.DefinitionsIn this subtitle: (1)Affected individualThe term affected individual means an individual who has applied for or received student financial assistance under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) and—
 (A)who is an affected student; or (B)whose primary place of employment or residency was—
 (i)as of September 5, 2017, in a covered disaster area due to Hurricane Irma; or (ii)as of September 16, 2017, in a covered disaster area due to Hurricane Maria.
							(2)Affected institution
 (A)In generalThe term affected institution means an institution of higher education that— (i)is located in an area affected by a covered disaster; and
 (ii)has temporarily ceased operations as a consequence of a covered disaster, as determined by the Secretary.
 (B)Length of timeIn determining eligibility for assistance under this subtitle, the Secretary, using consistent, objective criteria, shall determine the time period for which an institution of higher education is an affected institution.
 (C)Special ruleAn organizational unit of an affected institution that is not impacted by a covered disaster shall not be considered as part of such affected institution for purposes of receiving assistance under this subtitle.
 (3)Affected studentThe term affected student means an individual who was enrolled or accepted for enrollment on— (A)September 5, 2017, at an affected institution that closed due to Hurricane Irma; or
 (B)September 16, 2017, at an affected institution that closed due to Hurricane Maria. (4)Cancelled enrollment periodThe term cancelled enrollment period means any period of enrollment at an affected institution during the academic year 2017–2018, during which students were unable to attend such institution.
 (5)Institution of higher educationThe term institution of higher education means— (A)an institution covered by the definition of such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and
 (B)an institution described in subparagraph (A) or (B) of section 102(a)(1) of such Act (20 U.S.C. 1002(a)(1)(A), (B)).
 (6)SecretaryThe term Secretary means the Secretary of Education. 632.General waivers and modifications (a)AuthorityNotwithstanding any other provision of law, unless enacted with specific reference to this section, the Secretary is authorized to waive or modify any statutory or regulatory provision described in section 2(a)(2) of the Higher Education Relief Opportunities for Students Act of 2003 (20 U.S.C. 1098bb(a)(2)) to ensure that—
 (1)administrative requirements placed on affected students, affected individuals, affected institutions, lenders, guaranty agencies, and grantees are minimized to the extent possible without impairing the integrity of the higher education programs under the Higher Education Act of 1965, to ease the burden on such participants; or
 (2)institutions of higher education, lenders, guaranty agencies, and other entities participating in the student financial assistance programs under title IV of the Higher Education Act of 1965, that serve a covered disaster area may be granted temporary relief from requirements that are rendered infeasible or unreasonable due to the effects of a covered disaster, including due diligence requirements and reporting deadlines.
 (b)Authority To Extend or Waive Reporting Requirements Under Section 131(a)The Secretary is authorized to extend reporting deadlines or waive reporting requirements under section 131(a) of the Higher Education Act of 1965 (20 U.S.C. 1015(a)) for an affected institution.
 (c)ConstructionNothing in this subtitle shall be construed— (1)to allow the Secretary to waive or modify any applicable statutory or regulatory requirements prohibiting discrimination in a program or activity, or in employment or contracting, under existing law (in existence on the date of the Secretary’s action); or
 (2)to authorize any refunding of any repayment of a loan. 633.Modification of part A of title II grants authorizedThe Secretary is authorized to approve modifications to the requirements for Teacher Quality Enhancement Grants for States and Partnerships under part A of title II of the Higher Education Act of 1965 (20 U.S.C. 1022 et seq.), at the request of the grantee—
 (1)to assist States and local educational agencies to recruit and retain highly qualified teachers in a school district located in a covered disaster area; and
 (2)to assist institutions of higher education, located in such area to recruit and retain faculty necessary to prepare teachers and provide professional development.
 634.Authorized uses of Trio, Gear-Up, part A or B of title III, title V, and other grantsThe Secretary is authorized to modify the required and allowable uses of funds under chapters 1 and 2 of subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq., 1070a–21 et seq.), under part A or B of title III of such Act (20 U.S.C. 1057 et seq., 1060 et seq.), under title V of such Act (20 U.S.C. 1101 et seq.), and under any other competitive grant program, at the request of an affected institution or other grantee, with respect to affected institutions and other grantees located in a covered disaster area. The Secretary may, under the authority of this section, authorize new construction, renovation, or improvement of classrooms, libraries, laboratories, or other instructional facilities that is not authorized under the institution’s grant award, as in effect on the date of enactment of this Act, under part A or B of title III, or title V, of the Higher Education Act of 1965.
				635.Professional judgment
 (a)In generalA financial aid administrator shall be considered to be making an adjustment in accordance with section 479A(a) of the Higher Education Act of 1965 (20 U.S.C. 1087tt(a)) if the financial aid administrator makes the adjustment with respect to the calculation of the expected student or parent contribution (or both) for an affected student, or for a student or a parent who resides or resided, or was employed—
 (1)in a covered disaster area due to Hurricane Irma, on September 5, 2017; or
 (2)in a covered disaster area due to Hurricane Maria, on September 16, 2017.
 (b)DocumentationThe financial aid administrator shall adequately document the need for the adjustment.
					636.Expanding information dissemination regarding eligibility for Federal Pell Grants
 (a)In generalThe Secretary shall make special efforts, in conjunction with State efforts, to notify affected students and if applicable, their parents, who qualify for means-tested Federal benefit programs, of their potential eligibility for a maximum Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a), and shall disseminate such informational materials as the Secretary deems appropriate.
 (b)Means-Tested federal benefit programFor the purpose of this section, the term means-tested Federal benefit program means a mandatory spending program of the Federal Government, other than a program under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), in which eligibility for the program’s benefits, or the amount of such benefits, or both, are determined on the basis of income or resources of the individual or family seeking the benefit, and may include such programs as the supplemental security income program under title XVI of the Social Security Act, the food stamp program under the Food Stamp Act of 1977, the free and reduced price school lunch program established under the Richard B. Russell National School Lunch Act, the temporary assistance to needy families program established under part A of title IV of the Social Security Act, and the women, infants, and children program established under section 17 of the Child Nutrition Act of 1966, and other programs identified by the Secretary.
					637.Procedures
 (a)Regulatory requirements inapplicableSections 482(c) and 492 of the Higher Education Act of 1965 (20 U.S.C. 1089(c), 1098a) and section 553 of title 5, United States Code, shall not apply to this subtitle.
 (b)Notice of waivers, modifications, or extensionsNotwithstanding section 437 of the General Education Provisions Act (20 U.S.C. 1232) and section 553 of title 5, United States Code, the Secretary shall make publicly available, by notice in the Federal Register, the waivers, modifications, or extensions granted under this subtitle.
 (c)Case-by-Case basisThe Secretary is not required to exercise any waiver or modification authority under this subtitle on a case-by-case basis.
					638.Temporary deferral for affected Federal student loan borrowers
 (a)In generalNotwithstanding any other provision of law, an affected borrower of a covered Federal student loan shall be eligible for deferment, in the same manner and subject to the same conditions as deferments are provided for covered Federal student loans under section 428(b)(1)(M) or 455(f)(1) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(M); 1087e(f)(1)), for the 1-year period beginning on the date of enactment of this Act.
 (b)ExtensionThe Secretary may extend a deferment provided under subsection (a) for not more than two 1-year periods, if the Secretary determines that conditions warrant such an extension.
 (c)Applicability to other lawAny deferment provided to an affected borrower under this section shall not impact the affected borrower's eligibility for any other deferment under section 428(b)(1)(M) or 455(f)(2) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(M), 1087e(f)(2)).
 (d)DefinitionsIn this section: (1)Affected borrowerIn this section, the term affected borrower means an individual—
 (A)who is a borrower of a covered Federal student loan; and (B)whose primary place of residency was, as of September 5, 2017, in Puerto Rico or the Virgin Islands.
 (2)Covered Federal student loanThe term covered Federal student loan means a loan made, insured, or guaranteed under part B or D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.; 1078a et seq.).
 639.Termination of authorityThe authority of the Secretary to issue waivers or modifications under this subtitle (except for section 638) shall expire at the conclusion of the 2017–2018 academic year.
				DDisaster relief for other education and related programs 
				651.Definitions
 (a)In generalUnless otherwise specified in this subtitle, the terms used in this subtitle have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (b)Additional definitionsFor the purposes of this subtitle: (1)Affected head start agencyThe term affected Head Start agency means a Head Start agency, including an early Head Start agency, receiving a significant number of children from a covered disaster area.
 (2)Child with a disabilityThe term child with a disability has the meaning given such term in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401).
 (3)Eligible entityThe term eligible entity means— (A)a local educational agency (as defined in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401)) if such agency is located in a covered disaster area;
 (B)a State educational agency (as defined in section 602 of such Act) of Puerto Rico or the Virgin Islands; or
 (C)a State interagency coordinating council established under section 641 of such Act (20 U.S.C. 1441) if such council is located in a covered disaster area.
 (4)Individual adversely affected by a covered disasterThe term individual adversely affected by a covered disaster means an individual who was living, working, or attending school— (A)on September 5, 2017, in a covered disaster area due to Hurricane Irma; or
 (B)on September 16, 2017, in a covered disaster area due to Hurricane Maria. (5)Infant or toddler with a disabilityThe term infant or toddler with a disability has the meaning given such term in section 632 of the Individuals with Disabilities Education Act (20 U.S.C. 1432).
 (6)SecretaryThe term Secretary means the Secretary of Education. 652.Agreements to extend certain deadlines of the individuals with disabilities education act to facilitate the provision of educational services to children with disabilities (a)AuthorityThe Secretary may enter into an agreement described in subsection (b) with an eligible entity to extend certain deadlines under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) related to providing special education and related services, including early intervention services, to individuals adversely affected by a covered disaster.
 (b)Terms of agreementsAn agreement referred to in subsection (a) is an agreement with an eligible entity made in accordance with subsection (e) that may extend the applicable deadlines under one or more of the following sections:
 (1)Section 612(a)(15)(C) of the Individuals with Disabilities Education Act (20 U.S.C. 1412(a)(15)(C)), by extending up to an additional 30 days the deadline for submission of the annual report to the Secretary and the public regarding the progress of the State and of children with disabilities in the State.
 (2)Section 616(b)(1)(A) of such Act (20 U.S.C. 1416(b)(1)(A)), by extending up to an additional 30 days the deadline for finalization of the State performance plan.
 (3)Section 641(e)(1)(D) of such Act (20 U.S.C. 1441(e)(1)(D)), by extending up to an additional 30 days the deadline for submission to the Governor of a State and the Secretary of the report on the status of early intervention programs for infants and toddlers with disabilities and their families operated within the State.
 (c)Rule of constructionNothing in this section shall be construed— (1)as permitting the waiver of—
 (A)any applicable Federal civil rights law; (B)any student or family privacy protections, including provisions requiring parental consent for evaluations and services;
 (C)any procedural safeguards required under section 615 or 639 of the Individuals with Disabilities Education Act (20 U.S.C. 1415, 1439); or
 (D)any requirements not specified in subsection (b); or (2)as removing the obligation of the eligible entity to provide a child with a disability or an infant or toddler with a disability and their families—
 (A)a free appropriate public education under part B of the Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.); or
 (B)early intervention services under part C of such Act (20 U.S.C. 1431 et seq.). (d)Duration of agreementAn agreement under this section shall terminate at the conclusion of the 2017–2018 academic year.
 (e)Request To enter into agreementTo enter into an agreement under this section, an eligible entity shall submit a request to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
					653.Head Start and child care and development block grants
					(a)Head start
 (1)Technical assistance, guidance, and resourcesFrom the amount made available for Head Start in this Act, the Secretary of Health and Human Services shall provide training and technical assistance, guidance, and resources through the Region 2 offices of the Administration for Children and Families (and may provide training and technical assistance, guidance, and resources through other regional offices of the Administration, at the request of such offices that administer affected Head Start agencies) to Head Start agencies in a covered disaster area, and to affected Head Start agencies, to assist the agencies and entities involved to address the health and counseling needs of infants, toddlers, and young children affected by a covered disaster. Such training and technical assistance may be provided by contract or cooperative agreement with qualified national, regional, or local providers.
 (2)WaiverFor such period up to September 30, 2018, and to such extent as the Secretary of Health and Human Services considers appropriate, the Secretary of Health and Human Services—
 (A)may waive section 640(b) of the Head Start Act (42 U.S.C. 9835(b)) for Head Start agencies located in a covered disaster area and other affected Head Start agencies; and
 (B)shall waive requirements of documentation for individuals adversely affected by a covered hurricane disaster who participate in a Head Start program or an Early Head Start program funded under the Head Start Act.
							(b)Child care and development block grant
 (1)Child care and development block grant act of 1990For such period up to September 30, 2018, and to such extent as the Secretary of Health and Human Services considers to be appropriate, the Secretary of Health and Human Services may waive, for Puerto Rico, the Virgin Islands, and any State serving significant numbers of individuals adversely affected by a covered disaster, provisions of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.)—
 (A)relating to Federal income limitations on eligibility to receive child care services for which assistance is provided under such Act;
 (B)relating to work requirements applicable to eligibility to receive child care services for which assistance is provided under such Act;
 (C)relating to limitations on the use of funds under section 658G of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858e);
 (D)preventing children designated as evacuees from receiving priority for child care services provided under such Act, except that children residing in a State and currently receiving services should not lose such services to accommodate evacuee children; and
 (E)relating to any non-Federal or capital contribution required (including copayment or other cost sharing by parents receiving child care assistance) to match Federal funds provided under programs administered by the Secretary of Health and Human Services.
 (2)Technical assistance and guidanceThe Secretary of Health and Human Services may provide assistance to States for the purpose of providing training, technical assistance, and guidance to eligible child care providers (as defined in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n)) who are licensed and regulated, as applicable, by the States, to enable such providers to provide child care services for children and families described in paragraph (1). Such training and technical assistance may be provided through intermediary organizations, including those with demonstrated experience in providing training and technical assistance to programs serving school-age children up to age 13, involved in reinstituting child care services on a broad scale in a covered disaster area.
						VIIEconomic Development Assistance and Worker Protections
			701.Training and employment services
 (a)In generalOut of funds of the Treasury not otherwise appropriated, there is appropriated for the fiscal year ending September 30, 2018: For an additional amount for Training and Employment Services, $25,000,000, for the dislocated workers national reserve to provide assistance under subparagraph (B) or (as appropriate) subparagraph (C) of section 170(b)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225(b)(1)) for necessary expenses in Puerto Rico and the Virgin Islands directly related to Hurricanes Irma and Maria, to remain available until expended.
 (b)TransfersThe Secretary of Labor may transfer up to $3,500,000 of the amount described in subsection (a) to any other Department of Labor account for other reconstruction and recovery needs, including worker protection activities, in Puerto Rico and the Virgin Islands related to Hurricanes Irma and Maria.
				702.Equitable treatment for residents of Puerto Rico and the Virgin Islands with respect to the earned
			 income tax credit and the child tax credit
				(a)Puerto Rico residents eligible for earned income tax credit
 (1)In generalSection 32 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
						
							(n)Residents of Puerto Rico
 (1)In generalIn the case of residents of Puerto Rico— (A)the United States shall be treated as including Puerto Rico for purposes of subsections (c)(1)(A)(ii)(I) and (c)(3)(C),
 (B)subsection (c)(1)(D) shall not apply to nonresident alien individuals who are residents of Puerto Rico, and
 (C)adjusted gross income and gross income shall be computed without regard to section 933 for purposes of subsections (a)(2)(B) and (c)(2)(A)(i).
 (2)LimitationThe credit allowed under this section by reason of this subsection for any taxable year shall not exceed the amount, determined under regulations or other guidance promulgated by the Secretary, that a similarly situated taxpayer would receive if residing in a State..
 (2)Child tax credit not reducedSubclause (II) of section 24(d)(1)(B)(ii) of such Code is amended by inserting before the period (determined without regard to section 32(n) in the case of residents of Puerto Rico). (3)Effective dateThe amendments made this subsection shall apply to taxable years beginning after December 31, 2016.
					(b)Equitable treatment for residents of Puerto Rico with respect to the refundable portion of the
			 child tax credit
 (1)In generalSection 24(d)(1) of the Internal Revenue Code of 1986 is amended by inserting or section 933 after section 112. (2)Effective dateThe amendment made by paragraph (1) shall apply to taxable years beginning after December 31, 2016.
					(c)Treatment of residents of the Virgin Islands
 (1)In generalThe Secretary of the Treasury shall pay to the government of the Virgin Islands amounts equal to the loss to that possession by reason of the application of—
 (A)section 32 of the Internal Revenue Code of 1986 (determined as if subsection (n) of such section, as added by subsection (a), applied to bona fide residents of that possession), and
 (B)section 24(d) of such Code (determined as if the amendment made by subsection (b) applied to bona fide residents of that possession),
						with respect to taxable years beginning
			 after December 31, 2016. Such amounts shall be determined by the Secretary
			 of the Treasury based on information provided by the government of the
 Virgin Islands.(2)Treatment of paymentsFor purposes of section 1324(b)(2) of title 31, United States Code, the payments under this subsection shall be treated in the same manner as a refund due from the credit allowed under section 32 or 24 (by reason of subsection (d) thereof), whichever is applicable, of the Internal Revenue Code of 1986.
 703.Requirement to use local laborIn carrying out relief and recovery efforts relating to a covered disaster in Puerto Rico and the Virgin Islands, the Administrator of the Federal Emergency Management Agency shall ensure that—
 (1)to the greatest extent practicable, individuals who carry out such efforts are individuals who reside in a covered disaster area;
 (2)workers are protected by project labor agreements; and (3)local, family-sustaining union jobs are protected.
 704.Minimum wage for young employees in Puerto RicoSection 6(g) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(g)) is amended— (1)by striking paragraph (2) and redesignating paragraphs (3) through (5) as paragraphs (2) through (4), respectively;
 (2)in paragraph (2), as so redesignated, by striking or (2); and (3)in paragraph (4), as so redesignated, by striking 20 years, except and all that follows through the period and inserting 20 years..
 705.Overtime hours protections for workers in Puerto RicoSection 404 of the Puerto Rico Oversight, Management, and Economic Stability Act (48 U.S.C. 2193) is repealed.
			706.Unemployment assistance for Puerto Rico and the Virgin Islands
				(a)Extension of
			 disaster unemployment benefit period
 (1)In generalNotwithstanding section 410(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5177(a)) or any regulations implementing that section—
 (A)in the case of an individual who is applying for unemployment assistance under that section 410(a) as a result of a covered disaster—
 (i)the individual shall file the application for unemployment assistance not later than July 11, 2018; and
 (ii)the individual shall submit all documentation required to be submitted in support of an application described in clause (i) not later than 90 days after the date on which the application was filed; and
 (B)in the case of an individual who is eligible to receive unemployment assistance under that section 410(a) as a result of a covered disaster, the President shall make such assistance available for 52 weeks after the date on which the President declared the covered disaster.
 (2)RegulationsThe Secretary of Labor may prescribe any operating instructions or regulations necessary to carry out this subsection.
 (b)Other unemployment assistanceSection 903 of the Social Security Act (42 U.S.C. 1103) is amended by adding at the end the following new subsection:
					
 (h)Special transfer in fiscal year 2018Not later than 10 days after the date of the enactment of this subsection, the Secretary of the Treasury shall transfer from the Federal unemployment account, to remain available until expended—
 (1)$325,000,000 to the account of the Commonwealth of Puerto Rico in the Unemployment Trust Fund; and (2)$25,000,000 to the account of the United States Virgin Islands in the Unemployment Trust Fund..
 707.Economic Development Assistance ProgramsOut of funds of the Treasury not otherwise appropriated, there is appropriated, pursuant to section 703 of the Public Works and Economic Development Act (42 U.S.C. 3233), an additional amount for Economic Development Assistance Programs, for necessary expenses related to disaster relief, long-term recovery, and restoration of infrastructure in areas covered by the declaration of a major disaster under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) as a result of Hurricanes Irma and Maria, $235,612,500 for fiscal year 2018, to remain available until expended, of which—
 (1)$228,750,000 shall be made available for Puerto Rico; and (2)$6,862,500 shall be made available for the Virgin Islands.
				708.Appropriation to CDFI Fund for disaster relief in Puerto Rico and the Virgin Islands
 (a)DefinitionsIn this section— (1)the term community development financial institution has the meaning given the term in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702); and
 (2)the term Fund means the Community Development Financial Institutions Fund established under section 104(a) of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4703(a)).
 (b)AppropriationOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Fund $250,000,000, which shall—
 (1)be used for financial and technical assistance to community development financial institutions for costs relating to disaster relief and long-term recovery in covered disaster areas; and
 (2)remain available during the 5-year period beginning on the date of enactment of this Act. (c)Suspension of Matching RequirementNotwithstanding any other provision of law, during the 5-year period beginning on the date of enactment of this Act, there shall be no requirement to match any assistance provided by the Fund to community development financial institutions for costs relating to disaster relief and long-term recovery in covered disaster areas with funds from sources other than the Federal Government.
 709.Community Development FundOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Community Development Fund of the Department of Housing and Urban Development $48,000,000,000 for fiscal year 2018, to remain available until expended, for necessary expenses for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) related to disaster relief, long-term recovery, restoration of infrastructure and housing, and economic revitalization in the most impacted and distressed areas that are covered disaster areas, of which $46,000,000,000 shall be for such areas in Puerto Rico and $2,000,000,000 shall be for such areas in the Virgin Islands: Provided, That funds shall be awarded directly to the State or unit of general local government at the discretion of the Secretary of Housing and Urban Development (referred to in this section as the Secretary): Provided further, That as a condition of making any grant, the Secretary shall certify in advance that such grantee has in place proficient financial controls and procurement processes and has established adequate procedures to prevent any duplication of benefits as defined in section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155), to ensure timely expenditure of funds, to maintain comprehensive websites regarding all disaster recovery activities assisted with these funds, and to detect and prevent waste, fraud, and abuse of funds: Provided further, That prior to the obligation of funds a grantee shall submit a plan to the Secretary for approval detailing the proposed use of all funds, including criteria for eligibility and how the use of these funds will address long-term recovery and restoration of infrastructure and housing and economic revitalization in the most impacted and distressed areas: Provided further, That such funds may not be used for activities reimbursable by, or for which funds are made available by, the Federal Emergency Management Agency or the Army Corps of Engineers: Provided further, That funds allocated under this section shall not be considered relevant to the non-disaster formula allocations made under section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306): Provided further, That a State, subdivision thereof, or unit of general local government may use not more than 5 percent of its allocation for administrative costs: Provided further, That in administering the funds under this section, the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of these funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), if the Secretary finds that good cause exists for the waiver or alternative requirement and such waiver or alternative requirement would not be inconsistent with the overall purpose of title I of the Housing and Community Development Act of 1974: Provided further, That, notwithstanding the preceding proviso, recipients of funds provided under this section that use such funds to supplement Federal assistance provided under section 402, 403, 404, 406, 407, or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) may adopt, without review or public comment, any environmental review, approval, or permit performed by a Federal agency, and such adoption shall satisfy the responsibilities of the recipient with respect to such environmental review, approval, or permit: Provided further, That, notwithstanding section 104(g)(2) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(g)(2)), the Secretary may, upon receipt of a request for release of funds and certification, immediately approve the release of funds for an activity or project assisted under this section if the recipient has adopted an environmental review, approval, or permit under the preceding proviso or the activity or project is categorically excluded from review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.): Provided further, That the Secretary shall publish via notice in the Federal Register any waiver, or alternative requirement, to any statute or regulation that the Secretary administers under title I of the Housing and Community Development Act of 1974 not later than 5 days before the effective date of the waiver or alternative requirement: Provided further, That of the amounts made available under this section, not more than $10,000,000 may be transferred, in aggregate, to Department of Housing and Urban Development—Program Office Salaries and Expenses—Community Planning and Development for necessary costs, including information technology costs, of administering and overseeing the obligation and expenditure of amounts under this section.
 710.Small Business Administration disaster loansOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Disaster Loans Program Account of the Small Business Administration $2,730,729,378 for fiscal year 2018, to remain available until expended, to carry out the loan program authorized under section 7(b) of the Small Business Act (15 U.S.C. 636(b)) in Puerto Rico and the Virgin Islands.
			VIIIEnvironmental remediation 
			801.National Park Service Historic Preservation Fund
 (a)FundingOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Historic Preservation Fund of the National Park Service $2,130,000 for fiscal year 2018, to remain available until expended, for necessary expenses relating to the consequences of Hurricane Irma and Hurricane Maria, of which—
 (1)$1,300,000 is for necessary expenses in Puerto Rico; and (2)$830,000 is for necessary expenses in the Virgin Islands.
 (b)Waiver of non-Federal shareNotwithstanding any other provision of law, the non-Federal share of the cost of any program or activity carried out using funds provided under this section shall be zero.
 802.Environmental Protection Agency Environmental Programs and ManagementOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Environmental Programs and Management Account of the Environmental Protection Agency $1,100,000 for fiscal year 2018, to remain available until expended, for necessary expenses relating to the consequences of Hurricane Irma and Hurricane Maria, of which—
 (1)$700,000 is for necessary expenses in Puerto Rico; and
 (2)$400,000 is for necessary expenses in the Virgin Islands. 803.Hazardous Substance SuperfundOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Hazardous Substance Superfund established by section 9507(a) of the Internal Revenue Code of 1986 $2,000,000 for fiscal year 2018, to remain available until expended, for necessary expenses in Puerto Rico and the Virgin Islands relating to the consequences of Hurricane Irma and Hurricane Maria.
 804.Leaking Underground Storage Tank FundOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Leaking Underground Storage Tank Trust Fund established by section 9508(a) of the Internal Revenue Code of 1986 $2,760,000 for fiscal year 2018, to remain available until expended, for necessary expenses relating to the consequences of Hurricane Irma and Hurricane Maria, of which—
 (1)$2,600,000 is for necessary expenses in Puerto Rico; and
 (2)$160,000 is for necessary expenses in the Virgin Islands.
				805.Department of the Interior grants
 (a)FundingOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Secretary of the Interior $7,054,000 for fiscal year 2018, to remain available until expended, of which—
 (1)$6,800,000 is for grants— (A)to restore and rebuild units of the National Park System, units of the National Wildlife Refuge System, and other Federal public assets in Puerto Rico; and
 (B)to increase the resiliency and capacity of coastal habitat and infrastructure in Puerto Rico to withstand storms and reduce the damage caused by storms; and
 (2)$254,000 is for grants— (A)to restore and rebuild units of the National Park System, units of the National Wildlife Refuge System, and other Federal public assets in the Virgin Islands; and
 (B)to increase the resiliency and capacity of coastal habitat and infrastructure in the Virgin Islands to withstand storms and reduce the damage caused by storms.
 (b)Waiver of non-Federal shareNotwithstanding any other provision of law, the non-Federal share of the cost of any program or activity carried out using funds provided under this section shall be zero.
				806.Department of Defense environmental restoration
				(a)Puerto Rico
 (1)Environmental Restoration, ArmyOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Environmental Restoration, Army account of the Department of Defense $6,335,000 for fiscal year 2018, to remain available until expended, to carry out environmental restoration activities at Army locations in Puerto Rico.
 (2)Environmental Restoration, NavyOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Environmental Restoration, Navy account of the Department of Defense $333,677,000 for fiscal year 2018, to remain available until expended, to carry out environmental restoration activities at Navy locations in Puerto Rico.
 (3)Environmental Restoration, Air ForceOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Environmental Restoration, Air Force account of the Department of Defense $1,408,000 for fiscal year 2018, to remain available until expended, to carry out environmental restoration activities at Air Force locations in Puerto Rico.
 (4)Environmental Restoration, Formerly Used Defense SitesOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Environmental Restoration, Formerly Used Defense Sites account of the Department of Defense $161,028,000 for fiscal year 2018, to remain available until expended, to carry out environmental restoration activities at sites formerly used by the Department of Defense in Puerto Rico.
 (5)Department of Defense Base Closure AccountOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Department of Defense Base Closure Account established by section 2906(a) of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) $46,896,000 for fiscal year 2018, to remain available until expended, to carry out environmental restoration activities at properties in Puerto Rico disposed of pursuant to a base closure law.
 (b)Virgin IslandsOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Environmental Restoration, Formerly Used Defense Sites account of the Department of Defense $6,406,000 for fiscal year 2018, to remain available until expended, to carry out environmental restoration activities at sites formerly used by the Department of Defense in the Virgin Islands.
				807.Additional Recovery Assistance for Puerto Rico and the Virgin Islands Fund
 (a)Establishment of fundThere is established in the Treasury a fund, to be known as the Additional Recovery Assistance for Puerto Rico and the Virgin Islands Fund (referred to in this section as the Fund), consisting of such amounts as are appropriated to the Fund under subsection (b).
 (b)FundingOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Fund $5,000,000 for fiscal year 2018, to remain available until expended.
 (c)Availability of fundsAmounts in the Fund shall be available without further appropriation to the Administrator of the Environmental Protection Agency, the Secretary of Energy, the Secretary of Defense, and the Secretary of the Interior to carry out projects authorized under this title in Puerto Rico and the Virgin Islands that are not eligible for assistance under the public assistance grant program.
 808.United States Fish and Wildlife Service constructionOut of any funds in the Treasury not otherwise appropriated, there is appropriated for an additional amount for the Construction Account of the United States Fish and Wildlife Service $1,500,000 for fiscal year 2018, to remain available until expended, for necessary expenses related to the consequences of Hurricanes Irma and Maria in Puerto Rico and the Virgin Islands.
 809.Activities carried out by the Chief of Engineers in Puerto Rico and the Virgin IslandsIn carrying out activities under this title in Puerto Rico and the Virgin Islands, the Chief of Engineers—
 (1)shall prioritize recycling and composting; and (2)may not use air curtain incinerators in cleaning up debris.
 810.Prohibition on privatizationNo service provided or structure, facility, or means of transportation built, repaired, restored, improved, expanded, or carried out using amounts made available under this title may be transferred to the ownership and control of a private individual or entity.
			IXLong-term resilient emergency disaster relief plan
			901.Long-term disaster relief plan for Puerto Rico and the Virgin Islands
 (a)In generalNot later than 8 months after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency, in coordination with the Secretary of Homeland Security, the Administrator of the Environmental Protection Agency, the Secretary of Housing and Urban Development, the Secretary of the Interior, the Secretary of Health and Human Services, the Secretary of Transportation, and the Secretary of Commerce, shall submit to Congress a plan for Federal disaster relief response in the case of Puerto Rico or the Virgin Islands experiencing a category 4 or higher hurricane event.
 (b)RequirementsThe plan required to be established under subsection (a) shall— (1)include a strategy for providing disaster relief to Puerto Rico or the Virgin Islands after experiencing 2 or more consecutive category 4 or higher hurricane events; and
 (2)be developed in consultation with the mayors and other elected officials of each unit of local government affected by Hurricane Irma or Maria.
					XFEMA provisions
			1001.Waiver of non-Federal share requirements
 (a)Public assistance grant programNotwithstanding any other provision of law, any amounts awarded for a covered disaster area relating to a covered disaster under the public assistance grant program shall not be subject to a non-Federal share requirement.
 (b)Hazard mitigation grant programThe President shall contribute 100 percent of the cost of eligible hazard mitigation measures in a covered disaster area under section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c).
 (c)Financial assistance To address other needs under individuals and households programNotwithstanding section 408(g)(2)(A) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(g)(2)(A)), or any other provision of law, for purposes of financial assistance provided under subsection (c) of such section to an individual or household located in a covered disaster area, the Federal share shall be 100 percent.
				1002.Hazard mitigation
 (a)Percentage for HMGP contributionsNotwithstanding sections 322 and 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165 and 5170c), the total contributions under such section 404 shall not exceed 20 percent of the estimated aggregate amount of grants to be made (less any associated administrative costs) under such Act.
 (b)Advance Assistance percentageFor hazard mitigation measures to be carried out in a covered disaster area relating to a covered disaster, section 404(e) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(e)) shall be applied by substituting shall provide 25 percent for may provide not more than 25 percent.
 (c)Minimum amount for Hazard Mitigation based on 6-Month estimateFor a covered disaster, the estimated aggregate amount of grants to be made in a covered disaster area for purposes of section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) shall not be less than the estimate of such aggregate amount of grants in the projection described in section 207.5(b)(2) of title 44, Code of Federal Regulations.
				1003.Repair, restoration, and replacement of damaged facilities
 (a)Cost-Effectiveness of mitigation measuresFor purposes of contributions for mitigation measures for a facility in a covered disaster area under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) a mitigation measure shall be considered to be cost-effective if the cost of the measures does not exceed 25 percent of the total eligible repair cost of the facility.
 (b)Benefit-Cost methodologyIf a benefit-cost analysis methodology is used to determine the cost-effectiveness of a mitigation measure that exceeds 25 percent of the total eligible repair cost of the facility, as described in subsection (a), under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172), the benefit-cost analysis methodology shall take into consideration—
 (1)hazard mitigation benefits; (2)expected economic benefits, including job creation; and
 (3)expected environmental benefits. 1004.Community disaster loans (a)Treatment as State and local governmentsNotwithstanding section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), for purposes of assistance under section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184), with respect to a covered disaster—
 (1)Puerto Rico and the Virgin Islands shall be deemed to be local governments; and (2)an instrumentality or local government of Puerto Rico or the Virgin Islands shall be deemed to be a local government.
 (b)Repayment cancellationRepayment of a loan made to a local government in a covered disaster area under section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184), including any interest on such loan, shall not be required.
 (c)Eligible use of loanAny loan made to a local government in a covered disaster area under section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184) may be used at the discretion of the loan recipient to pay the upfront costs of any project relating to the covered disaster for which amounts are awarded under the public assistance grant program.
 (d)Limitation on use of loanAny loan made under section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184) in a covered disaster area may not be used to pay principal or interest due on a bond or other debt that was issued or incurred before the date of the covered disaster.
 1005.Waiver of limit on management costsFor a covered disaster, the $20,000,000 limit on management costs described in section 207.5(c) of title 44, Code of Federal Regulations, or any successor thereto, shall not apply.
 1006.Maximum amount of assistance for individuals and households programFor purposes of financial assistance provided under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) to an individual or household located in a covered disaster area, subsection (h)(1) of such section shall be applied by substituting $67,000 for $25,000.
			1007.Availability of translators
 (a)FEMA and Corps of EngineersUntil the end of the period for providing assistance relating to a covered disaster, the Administrator of the Federal Emergency Management Agency and the Chief of Engineers shall ensure that the Federal Emergency Management Agency and the Corps of Engineers, respectively, have each assigned not less than 2 translators who are fluent in English and Spanish to each of the following regions:
 (1)The region surrounding San Juan, Puerto Rico. (2)The region surrounding Arecibo, Puerto Rico.
 (3)The region surrounding Mayagüez, Puerto Rico. (4)The region surrounding Ponce, Puerto Rico.
 (b)Other agenciesUntil the end of the period for providing assistance relating to a covered disaster, the head of each other agency providing assistance in Puerto Rico relating to a covered disaster shall ensure that the agency has assigned not less than 1 translator who is fluent in English and Spanish to Puerto Rico.
				XIEmergency funding
			AGeneral provisions
 1101.Extension of claim filing deadlineNotwithstanding any other provision of law, any request for assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in relation to a covered disaster shall be submitted not later than 240 days after the date of the covered disaster.
 1102.Emergency designationEach amount appropriated under this Act is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
				BPuerto Rico and Virgin Islands Hurricane Damage Restoration Account
 1111.DefinitionsIn this subtitle: (1)Certified requisitionThe term certified requisition means a requisition made under section 1113.
 (2)Covered territoryThe term covered territory means the Commonwealth of Puerto Rico and the Virgin Islands. (3)Emergency and recovery periodThe term emergency and recovery period means the 4-year period beginning on the date of enactment of this Act.
 (4)FundThe term Fund means the Puerto Rico and United States Virgin Islands Hurricane Damage Restoration Account established under section 1112.
 (5)SecretaryThe term Secretary means the Secretary of the Treasury. 1112.Puerto Rico and United States Virgin Islands Hurricane Damage Restoration Account (a)EstablishmentThere is established on the books of the Treasury of the United States an account to be known as the Puerto Rico and United States Virgin Islands Hurricane Damage Restoration Account.
 (b)Distribution of fundsThe Secretary shall deposit funds granted under section 1113 to the Fund for distribution to the covered territories and instrumentalities of the covered territories pursuant to the terms of this Act.
					1113.Establishment and operation of the Puerto Rico and Virgin Islands emergency credit
			 facility
 (a)Emergency grant fundingThere are hereby appropriated, out of any funds in the Treasury not otherwise appropriated, to the Fund such sums as may be necessary to carry out this subtitle, for the exclusive purpose of assisting the covered territories and the instrumentalities of covered territories to meet any cash-flow shortfalls that result from damage to the covered territories caused by Hurricane Irma or Maria.
 (b)DisbursementsDisbursements made from the Fund are subject to the certified requisition under subsection (d) and other conditions established by this Act.
 (c)GrantsThe Secretary shall make a grant, not later than 10 days after the date on which the Secretary receives a certified requisition, of funds from time to time during the emergency and recovery period, out of any money in the Treasury not otherwise appropriated, to meet any cash-flow shortfalls that result from damage to a covered territory or any instrumentality of a covered territory caused by Hurricane Irma or Maria if—
 (1)the Governor of the covered territory determines that disbursements provided under subsection (b) and any supplemental amounts that may be made available under subsection (a) through future appropriations are inadequate to address any cash-flow shortfalls that result from the damage to the covered territory caused by Hurricane Irma or Maria; and
 (2)the conditions described in subsection (d) are satisfied. (d)ConditionsThe Secretary shall make a grant under this section if—
 (1)the Governor of a covered territory, with respect to Puerto Rico, or an authorized representative of an instrumentality of the covered territory, in consultation with appropriate authorities according to the law of the covered territory, delivers to the Secretary a certified requisition for a grant under this section; and
 (2)the Governor and appropriate authorities as subject to the law of the covered territory certify that the grant is necessary—
 (A)to support the liquidity needs of the covered territory or an instrumentality of the territory, as applicable; and
 (B)to meet ongoing recovery needs from Hurricanes Maria and Irma. (e)ProceduresCertified requisitions shall be submitted on a quarterly basis.
 (f)LimitationThe total amount of grants made under this subtitle shall not exceed— (1)$57,206,000,000 with respect to Puerto Rico; and
 (2)$5,000,000,000 with respect to the Virgin Islands. 